
	
		II
		Calendar No. 580
		109th CONGRESS
		2d Session
		S. 2823
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 17, 2006
			Mr. Enzi (for himself,
			 Mr. Kennedy, Mr. Hatch, Mr.
			 DeWine, Mr. Burr, and
			 Mr. Frist) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			August 3, 2006
			Reported by Mr. Enzi,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide life-saving care for those with
		  HIV/AIDS.
	
	
		1.Short titleThis Act may be cited as the
			 Ryan White HIV/AIDS Treatment
			 Modernization Act.
		IEmergency relief for eligible areas
			101.Establishment and
			 general eligibility
				(a)In generalSection 2601 of the Public Health Service
			 Act (42 U.S.C. 300ff–11) is amended by striking subsections (b) through (d) and
			 inserting the following:
					
						(b)Continued status
				as eligible areaNotwithstanding any other provision of this
				section, a metropolitan area shall continue to be eligible to receive a grant
				under this part until such area, for three consecutive grant years, fails to
				meet the requirements of subsection
				(a).
						.
				(b)DefinitionSection 2607(2) of the Public Health
			 Service Act (42 U.S.C. 300ff–17(2)) is amended by adding at the end the
			 following: For purposes of determining eligibility under this part, the
			 boundaries of each metropolitan area shall be the boundaries that were in
			 effect for each such area for fiscal year 1994..
				102.Living cases of
			 HIV/AIDS
				(a)In
			 generalSection 2601(a) of
			 the Public Health Service Act (42
			 U.S.C. 300ff–11(a)) is amended by striking for which there and
			 all that follows through available and inserting for
			 which there is reported to and confirmed by the Director of the Centers for
			 Disease Control and Prevention a cumulative total of more than 2,000 cases of
			 AIDS for the most recent period of 5 calendar years for which such data are
			 available.
				(b)Distribution
			 based on living cases of HIV/AIDSSection 2603(a)(3) of the Public Health
			 Service Act (42 U.S.C. 300ff–13(a)(3)) is amended—
					(1)in subparagraph (B), by striking
			 cases of acquired immune deficiency syndrome and inserting
			 cases of HIV/AIDS (reported to and confirmed by the Director of the
			 Centers for Disease Control and Prevention);
					(2)by striking subparagraphs (C) and (D) and
			 inserting the following:
						
							(C)Living cases of
				HIV/AIDS
								(i)In
				generalExcept as provided
				for in clauses (ii) and (iii), the amount determined in this subparagraph is
				the number of living cases of HIV/AIDS (reported to and confirmed by the
				Director of the Centers for Disease Control and Prevention) through December 31
				of the most recent calendar year.
								(ii)Fiscal years
				2007 through 2010For each of
				fiscal years 2007 through 2010, the Secretary may use the proxy number for the
				number of HIV cases described in clause (iii) if—
									(I)the State involved—
										(aa)is reporting, or the State will by October
				1, 2006 have submitted a transition plan for reporting, accurate and reliable
				HIV cases to the Director of the Centers for Disease Control and Prevention;
				or
										(bb)not later than October 1, 2006, make all
				necessary statutory changes to allow for the collection of HIV data certified
				by the Director of the Centers for Disease Control and Prevention;
										(II)the State involved will by April 1, 2008,
				begin reporting accurate and reliable HIV cases, as determined by the Director
				of the Centers for Disease Control and Prevention; and
									(III)the Director of the Centers for Disease
				Control and Prevention has determined that such State does not have an
				established HIV surveillance system.
									(iii)Amount
				determinedWith respect to
				each of fiscal years 2007 through 2010, the amount determined under this
				subparagraph shall be the lesser of—
									(I)the product of 0.9 and the number of living
				AIDS cases in the area involved; or
									(II)an amount equal to 110 percent of the
				funding level for the previous fiscal year, taking into account the shift of
				the formula pool from 0.5 to 0.67 in fiscal year
				2006.
									;
				and
					(3)by redesignating subparagraph (E) as
			 subparagraph (D).
					(c)ApplicationSection 2604(b)(4)(A) of the Public Health
			 Service Act (42 U.S.C. 300ff–14(b)(4)(A)) is amended—
					(1)by striking acquired immune
			 deficiency syndrome and inserting HIV/AIDS; and
					(2)by striking such syndrome
			 and inserting HIV/AIDS.
					(d)CoordinationSection 2605(b) of the Public Health
			 Service Act (42 U.S.C. 300ff–15(b)) is amended—
					(1)in paragraph (3), by striking
			 and at the end;
					(2)in paragraph (4), by striking the period
			 and inserting a semicolon; and
					(3)by adding at the end the following:
						
							(5)the manner in which the expected
				expenditures under the grant are related to the planning process for States
				that receive funding under part B (including the planning process described in
				section 2617(b)); and
							(6)the expected expenditures under the grant
				and how those expenditures will improve overall client outcomes, as described
				under the State plan under section 2617(b), or through additional outcomes
				measures.
							.
					103.Type and
			 distribution of grants
				(a)Distribution of
			 fundsSection 2603(a)(2) of
			 the Public Health Service Act (42 U.S.C. 300ff–13(a)(2)) is amended by striking
			 50 percent and inserting 662/3
			 percent.
				(b)Emergency grantsSection 2603(a)(3)(E) of the Public Health
			 Service Act (42 U.S.C. 300ff–13(a)(3)(E)) is amended to read as follows:
					
						(E)Unexpended
				funds
							(i)In
				generalAn eligible area that
				has unobligated funds for a fiscal year under a grant under this part
				shall—
								(I)return such funds to the Secretary to be
				applied as provided for in subsection (b); or
								(II)submit an application to the Secretary for
				the use of such funds in the succeeding fiscal year that includes a description
				of the manner in which the area intends to use such funds.
								(ii)CarryoverWith respect to an application received
				under clause (i)(II), the Secretary shall determine whether the area involved
				may carryover any unobligated funds for use under this part in the succeeding
				fiscal year or whether such amounts shall be returned to the Secretary for use
				under subsection (b). Notice shall be provided to the area of such
				determination.
							(iii)Failure to
				expend fundsAmounts carried
				over by an eligible area under this subparagraph that are not expended in the
				succeeding fiscal year shall be returned to the Secretary for use under
				subsection (b).
							(iv)Consideration
				in making grantsThe
				Secretary may, in determining the amount of a grant for a fiscal year under
				this paragraph, adjust the grant amount to reflect the amount of unexpended and
				uncanceled grant funds remaining at the end of the fiscal year preceding the
				year for which the grant determination is to be made. The amount of any such
				unexpended funds shall be determined using the financial status report of the
				grantee.
							.
				(c)Hold
			 harmlessSection 2603(a)(4)
			 of the Public Health Service Act (42 U.S.C. 300ff–13(a)(4)) is amended to read
			 as follows:
					
						(4)Increases in
				grant
							(A)In
				generalFor eligible areas
				receiving grants under this section in fiscal year 2007, the Secretary shall
				increase the amount of the grant made pursuant to paragraph (2) for the area to
				ensure that—
								(i)for fiscal year 2007, the grant is not less
				than 90 percent of the amount of the grant made for the eligible area pursuant
				to such paragraph for the base year;
								(ii)for fiscal year 2008, the grant is not less
				than 85 percent of the amount of such base year grant; and
								(iii)for fiscal year 2009, the grant is not less
				than 80 percent of the amount of the base year grant.
								(B)Base
				yearWith respect to grants
				made pursuant to paragraph (2) for an eligible area, the base year shall be
				fiscal year
				2006.
							.
				104.Core medical
			 servicesSection 2604 of the
			 Public Health Service Act (42 U.S.C.
			 300ff–14) is amended by adding at the end the following:
				
					(h)Required funding
				for core medical services
						(1)In
				generalNotwithstanding any
				other provision of law, a grantee under this part shall expend not less than 75
				percent of the funds received under the grant on core medical services, except
				that the Secretary shall waive the application of this subsection with respect
				to a grantee if the Secretary determines that, within the service area of the
				grantee—
							(A)there is no waiting lists for AIDS Drug
				Assistance Program services; and
							(B)core medical services are available to all
				individuals infected with HIV/AIDS.
							(2)Core medical
				servicesFor purposes of this
				subsection, the term core medical services with respect to an
				individual infected with HIV/AIDS (including the co-occurring diseases of the
				individual) means the following services:
							(A)Outpatient and ambulatory health
				services.
							(B)AIDS Drug Assistance Program
				treatments.
							(C)AIDS pharmaceutical assistance.
							(D)Oral health care.
							(E)Early intervention services.
							(F)Health insurance premium and cost sharing
				assistance for low-income individuals.
							(G)Home health care.
							(H)Hospice services.
							(I)Home and community-based health services as
				defined under section 2614(c), except homemaker services.
							(J)Mental health services.
							(K)Substance abuse outpatient care.
							(L)Medical case management, including
				treatment adherence services.
							(3)Support
				servicesNotwithstanding any
				other provision of law, and subject to paragraph (1), a grantee under this
				part, subject to the approval of the Secretary, may provide support services
				(such as respite care for individuals with HIV/AIDS, outreach services, medical
				transportation, nutritional counseling, linguistic services, and referral for
				health care and support services for individuals with HIV/AIDS) needed to
				achieve medical outcomes which are related to the medical outcomes for an
				individual infected with HIV and approved by the Secretary.
						(4)Definition of
				medical outcomesIn this
				subsection, the term medical outcomes means those outcomes
				affecting the HIV-related clinical status of an individual with
				HIV/AIDS.
						(5)Unexpended
				fundsAny amounts required to
				be expended for core medical services or support services under this subsection
				that remain unobligated at the end of the fiscal year in which the funds were
				awarded shall be remitted to the Secretary for reallocation under section
				2603(b).
						.
			105.Supplemental
			 grantsSection 2603(b) of the
			 Public Health Service Act (42 U.S.C. 300ff–13(b)) is amended—
				(1)by striking severe need each
			 place that such appears and inserting demonstrated need;
				(2)in paragraph (1)—
					(A)in the matter preceding subparagraph (A),
			 by striking Not later than and all that follows through
			 the Secretary shall and insert The Secretary
			 shall;
					(B)by striking subparagraph (F) and inserting
			 the following:
						
							(F)demonstrate the inclusiveness of affected
				communities and individuals with
				HIV/AIDS;
							;
					(C)in subparagraph (G), by striking the period
			 and inserting ; and; and
					(D)by adding at the end the following:
						
							(H)demonstrate the ability of the applicant to
				expend funds efficiently by not having any unexpended funds reallocated under
				section
				2603(a)(3)(E).
							;
					(3)in paragraph (2)—
					(A)by striking subparagraph (B) and inserting
			 the following:
						
							(B)Demonstrated
				needIn determining
				demonstrated need for purposes of subparagraph (A), the Secretary shall
				consider relevant factors that impact the need for supplemental financial
				assistance, including—
								(i)the unmet need for such services, as
				determined under section 2602(b)(4) or other community input process as defined
				under section 2609A(a);
								(ii)an increasing need for HIV/AIDS-related
				services, including relative rates of increase in the number of cases of
				HIV/AIDS;
								(iii)the relative rates of increase in the
				number of cases of HIV/AIDS within new or emerging subpopulations;
								(iv)the current prevalence of HIV/AIDS;
								(v)relevant factors related to the cost and
				complexity of delivering health care to individuals with HIV/AIDS in the
				eligible area;
								(vi)the impact of co-morbid factors, including
				co-occurring infections, determined relevant by the Secretary;
								(vii)the prevalence of homelessness;
								(viii)the prevalence of individuals described
				under section 2602(b)(2)(M);
								(ix)the relevant factors that limit access to
				health care, including geographic variation, adequacy of health insurance
				coverage, and language barriers; or
								(x)the impact of a precipitous decline in the
				amount received under this subpart to an increase in unmet need for such
				services.
								;
				and
					(B)by striking subparagraphs (C) and
			 (D).
					106.Administrative
			 costsSection 2604(f) of the
			 Public Health Service Act (42 U.S.C. 300ff–14(f)) is amended—
				(1)in paragraph (1), by striking 5
			 percent and inserting 10 percent; and
				(2)in paragraph (2)(B), by inserting
			 the activities carried out by HIV health services planning council as
			 established under section 2602(b), after
			 including.
				107.AuditsSection 2605(a) of the Public Health Service
			 Act (42 U.S.C. 300ff–15(a)) is amended—
				(1)in paragraph (8), by striking
			 and at the end;
				(2)in paragraph (9), by striking the period
			 and inserting ; and; and
				(3)by adding at the end the following:
					
						(10)that the chief elected official will submit
				to the lead State agency under section 2617(b)(4), audits regarding funds
				expended in accordance with this part every 2 years and shall include necessary
				client-based data to compile unmet need calculations and Statewide coordinated
				statements of need
				process.
						.
				108.Planning council
			 representationSection
			 2602(b)(2)(G) of the Public Health Service Act (42 U.S.C. 300ff–12(b)(2)(G)) is
			 amended by inserting , Native Americans, individuals co-infected with
			 hepatitis B or C after disease.
			109.Payer of last
			 resortSection 2605(a)(6)(A)
			 of the Public Health Service Act (42 U.S.C. 300ff–15(a)(6)(A)) is amended by
			 inserting (except for a program administered by or providing the
			 services of the Indian Health Service) before the semicolon.
			110.Transitional grants
			 for other areas
				(a)In
			 generalPart A of title XXVI
			 of the Public Health Service Act (42 U.S.C. 300ff–11) is amended—
					(1)by inserting after the part heading the
			 following:
						
							IGeneral grant
				provisions
							;
					(2)by redesignating sections 2606 and 2607 as
			 sections 2610 and 2610A, respectively; and
					(3)by adding at the end the following:
						
							IITransitional
				grants
								2609.Establishment
									(a)Eligible
				areas
										(1)In
				generalThe Secretary, acting
				through the Administrator of the Health Resources and Services Administration,
				shall, subject to subsection (b), make grants in accordance with this subpart
				for the purpose of assisting in the provision of the services specified in
				section 2604 in any metropolitan area—
											(A)for which there has been reported to and
				confirmed by the Director of the Centers for Disease Control and Prevention a
				cumulative total of at least 1,000, but less than 2,000, cases of acquired
				immune deficiency syndrome for the most recent period of 5 calendar years for
				which such data are available; and
											(B)for which there has been reported to and
				confirmed by the Director of the Centers for Disease Control and Prevention a
				cumulative total of at least 500, but less than 1,000, cases of acquired immune
				deficiency syndrome for the most recent period of 5 calendar years for which
				such data are available.
											(2)Additional
				eligible areasWith respect
				to fiscal year 2007, a metropolitan area that received funding under this part
				for fiscal year 2006 but which does not meet the eligibility threshold
				described in paragraph (1)(A) for fiscal year 2007 shall be deemed to be
				eligible under such paragraph (1)(A).
										(b)Continued status
				as eligible areaNotwithstanding any other provision of this
				section, a metropolitan area shall continue to be eligible to receive a grant
				under this section until such area, for three consecutive grant years, fails to
				meet the applicable requirement of subparagraph (A) or (B) of subsection (a)(1)
				concerning the number of living cases of AIDS over the most recent 5-year
				period.
									2609A.Application of
				other provisions
									(a)Administration
										(1)In generalThe provisions of section 2602 shall apply
				to areas that receive a grant under this subpart, except that the chief elected
				official may elect not to comply with the provisions of subsection (b), so long
				as the official provides documentation to the Secretary that details the
				process used to obtain community input (particularly from those inflected with
				HIV) for the design and implementation of activities related to such
				grant.
										(2)ExceptionThe exception provided for in paragraph (1)
				shall not apply in fiscal years 2007 through 2009 to areas that receive funding
				under this part.
										(b)DistributionThe provisions of section 2603 shall apply
				for purposes of awarding grants under this subpart, except that—
										(1)with respect to areas described in section
				2609(a)(1)(A)—
											(A)662/3 percent of the
				amounts appropriated under section 2609B(1) for each fiscal year shall be
				allocated to such areas as provided for in section 2603(a); and
											(B)331/3 percent of the
				amounts appropriated under section 2609B(1) for each fiscal year shall be
				allocated to such areas as provided for in section 2603(b); and
											(2)with respect to areas described in section
				2609(a)(1)(B), 100 percent of the amounts appropriated under section 2609B(2)
				for each fiscal year shall be allocated to such areas as provided for in
				section 2603(a).
										(c)Hold
				harmlessParagraph (4) of
				section 2603(a) shall not apply to an area for purposes of this subpart.
									(d)Use of
				amountsAmounts provided to
				an area under a grant under this part shall be used by such entity as provided
				for in section 2604.
									(e)ApplicationTo be eligible to receive a grant under
				this subpart, an area shall submit to the Secretary an application that meets
				the requirements of section 2605.
									(f)Technical
				assistance and definitionsThe provisions of sections 2606 and 2707
				shall apply for purposes of this subpart, except that with respect to the
				definition of metropolitan area in section 2607(2), such term shall be applied
				so that for purposes of determining eligible areas, the Secretary shall use the
				boundaries of a respective area that were used when the area involved initially
				receive funding under this part.
									2609B.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subpart—
									(1)with respect to areas described in section
				2609(a)(1)(A), $123,300,000 for fiscal year 2007, $127,900,000 for fiscal year
				2008, $132,600,000 for fiscal year 2009, $137,500,000 for fiscal year 2010, and
				$142,600,000 for fiscal year 2011; and
									(2)with respect to areas described in section
				2609(a)(1)(B), $5,000,000 for each of the fiscal years 2007 through
				2011.
									IIIGeneral
				provisions
							.
					(b)RepealSection 2620 of the Public Health Service
			 Act (42 U.S.C. 300ff–30) is repealed.
				111.Authorization of
			 appropriationsSubpart I of
			 part A of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–11) is
			 amended by adding at the end the following:
				
					2606.Authorization
				of appropriationsFor the
				purpose of carrying put this subpart, there are authorized to be appropriated
				$418,600,000 for fiscal year 2007, $434,100,000 for fiscal year 2008,
				$450,100,000 for fiscal year 2009, $466,800,000 for fiscal year 2010, and
				$484,100,000 for fiscal year
				2011.
					.
			IICare grants
			201.Living cases of
			 HIV/AIDS
				(a)PrioritySection 2611(b)(1) of the Public Health
			 Service Act (42 U.S.C. 300ff–21(b)(1)) is amended—
					(1)by striking acquired immune
			 deficiency syndrome and inserting HIV/AIDS; and
					(2)by striking such syndrome
			 and inserting HIV/AIDS.
					(b)ApplicationSection 2617(d)(3) of the Public Health
			 Service Act (42 U.S.C. 300ff–27(d)(3)) is amended—
					(1)in subparagraph (A), by striking
			 acquired immune deficiency syndrome and inserting
			 HIV/AIDS; and
					(2)in subparagraph (C), by striking
			 acquired immune deficiency syndrome and inserting
			 HIV/AIDS.
					(c)Distribution of
			 fundsSection 2618(a) of the
			 Public Health Service Act (42 U.S.C.
			 300ff–28(a)) is amended—
					(1)in paragraph (1)(A)(i)—
						(A)in subclause (I), by striking cases
			 of acquired immune deficiency syndrome, as determined under paragraph
			 (2)(D) and inserting living cases of AIDS (reported to and
			 confirmed by the Director of the Centers for Disease Control and
			 Prevention); and
						(B)in subclause (II)—
							(i)by striking cases of acquired immune
			 deficiency syndrome, as determined under paragraph (2)(D) and inserting
			 living cases of AIDS (reported to and confirmed by the Director of the
			 Centers for Disease Control and Prevention); and
							(ii)by inserting and after the
			 semicolon; and
							(2)in paragraph (2)—
						(A)in subparagraph (B), by striking
			 estimated number of living cases of acquired immune deficiency
			 syndrome and inserting number of living cases of
			 HIV/AIDS;
						(B)in subparagraph (C)—
							(i)by striking estimated each
			 place that such term appears; and
							(ii)by striking acquired immune
			 deficiency syndrome each place that such appears and inserting
			 HIV/AIDS; and
							(C)by striking subparagraph (D) and inserting
			 the following:
							
								(F)Living cases of
				HIV/AIDS
									(i)In
				generalExcept as provided
				for in clause (ii) and (iii), the amount determined in this subparagraph is the
				number of living cases of HIV/AIDS (reported to and confirmed by the Director
				of the Centers for Disease Control and Prevention) through December 31 of the
				most recent calendar year involved.
									(ii)Fiscal years
				2007 through 2010For each of
				fiscal years 2007 through 2010, the Secretary may use the proxy number for the
				number of HIV cases described in clause (iii) if—
										(I)the State involved—
											(aa)is reporting, or the State will by October
				1, 2006 have submitted a transition plan for reporting, accurate and reliable
				HIV cases to the Director of the Centers for Disease Control and Prevention;
				or
											(bb)not later than October 1, 2006, make all
				necessary statutory changes to allow for the collection of HIV data certified
				by the Director of the Centers for Disease Control and Prevention;
											(II)the State involved will by April 1, 2008,
				begin reporting accurate and reliable HIV cases, as determined by the Director
				of the Centers for Disease Control and Prevention; and
										(III)the Director of the Centers for Disease
				Control and Prevention has determined that such State does not have an
				established HIV surveillance system.
										(iii)Amount
				determinedWith respect to
				each of fiscal years 2007 through 2010, the amount determined under this
				subparagraph shall be the lesser of—
										(I)the product of 0.9 and the number of living
				AIDS cases in the area involved; or
										(II)an amount equal to 110 percent of the
				funding level for the previous fiscal
				year.
										.
						202.AIDS Drug Assistance
			 Program
				(a)Requirement of
			 minimum drug listSection
			 2616 of the Public Health Service Act (42 U.S.C. 300ff–26) is amended—
					(1)in subsection (c), by striking paragraph
			 (1) and inserting the following:
						
							(1)ensure that those treatments contained on
				the list of core AIDS Drug Assistance Program antiretroviral medications
				developed by the Secretary based on Public Health Service guidelines, are the
				minimum required treatments to be included under the program established under
				this section;
							;
				and
					(2)in subsection (d), by adding at the end the
			 following: The Secretary, in consultation with the Public Health
			 Service, shall develop and maintain a list of classes of core AIDS Drug
			 Assistance Program antiretroviral medications that shall be based upon those
			 medications included in the Department of Health and Human Service’s Public
			 Health Service HIV/AIDS Clinical Practice Guidelines for use of HIV/AIDS Drugs,
			 drugs needed to manage symptoms associated with HIV infection..
					(b)State
			 requirementsSubclauses (I)
			 through (III) of section 2618(a)(2)(I)(ii) of the Public Health Service Act (42
			 U.S.C. 300ff–28(a)(2)(I)(ii)(I)–(III)) are amended to read as follows:
					
						(I)In
				generalFrom amounts made
				available under subclause (V), the Secretary shall award supplemental grants to
				States described in subclause (II) to enable such States to purchase and
				distribute to eligible individuals (as described in section 2616(b)),
				pharmaceutical therapeutics described under sections 2616(a) and
				2616(c).
						(II)Eligible
				StatesFor purposes of
				subclause (I), a State shall be an eligible State if the State did not have
				unexpended funds subject to reallocation under section 2618(d) and, in
				accordance with criteria established by the Secretary, demonstrates a severe
				need for a grant under this clause. In developing such criteria, the Secretary
				shall consider eligibility standards, formulary composition, the number of
				eligible individuals to whom a State is unable to provide therapeutics
				described in section 2616(a), and an unanticipated increase of eligible
				individuals with HIV/AIDS.
						(III)State
				requirementsThe Secretary
				may not make a grant to a State under this clause unless the State agrees that
				the State will make available (directly or through donations of public or
				private entities) non-Federal contributions toward the activities to be carried
				out under the grant in an amount equal to $1 for each $4 of Federal funds
				provided in the grant, except that the Secretary may waive this subclause if
				the State has otherwise fully complied with section 2617(d) with respect to the
				grant year
				involved.
						.
				(c)Increase in ADAP
			 set-asideSection
			 2618(a)(2)(I)(ii)(V) of the Public Health Service Act (42 U.S.C.
			 300ff–28(a)(2)(I)(ii)(V)) is amended by striking 3 and inserting
			 5.
				(d)Drug rebate
			 programSection 2616 of the
			 Public Health Service Act (42 U.S.C. 300ff–26) is amended by adding at the end
			 the following:
					
						(f)Drug rebate
				programA State shall ensure
				that any drug rebates received on drugs purchased from funds provided under
				this section are applied to activities supported under this title, with a
				preference for activities described under this
				section.
						.
				203.CoordinationSection 2617(b) of the Public Health Service
			 Act (42 U.S.C. 300ff–27(b)) is amended—
				(1)by redesignating paragraphs (4) through (6)
			 as paragraphs (5) through (7), respectively;
				(2)by inserting after paragraph (3), the
			 following:
					
						(4)the designation of a lead State agency that
				shall—
							(A)administer all assistance received under
				this part;
							(B)conduct the needs assessment and prepare
				the State plan under paragraph (3);
							(C)prepare all applications for assistance
				under this part;
							(D)receive notices with respect to programs
				under this title;
							(E)every 2 years, collect and submit to the
				Secretary all audits from grantees within the State, including audits regarding
				funds expended in accordance with this part; and
							(F)carry out any other duties determined
				appropriate by the Secretary to facilitate the coordination of programs under
				this
				title.
							;
				(3)in paragraph (5) (as so
			 redesignated)—
					(A)in the matter preceding subparagraph (A),
			 by striking under this part and inserting under any
			 provision of this title;
					(B)in subparagraph (E), by striking
			 and at the end; and
					(C)by inserting after subparagraph (F), the
			 following:
						
							(G)includes key outcomes to be measured by all
				entities in the State receiving assistance under this title;
				and
							.
					204.Distribution of
			 funds
				(a)In
			 generalSection 2618(a)(2) of
			 the Public Health Service Act (42 U.S.C. 300ff–28(a)(2)) is amended—
					(1)in subparagraph (A)—
						(A)in clause (i), by striking and
			 (I) and inserting , (I), and (J); and
						(B)in clause (ii)—
							(i)in subclause (I)—
								(I)by striking 0.8 and
			 inserting 0.75; and
								(II)by striking and at the
			 end;
								(ii)in subclause (II), by striking the period
			 and inserting ; and; and
							(iii)by adding at the end the following:
								
									(III)the product of 0.05 and the ratio of the
				locality distribution factor (as determined under subparagraph (D)) to the sum
				of the respective State distribution factors for all States and
				territories.
									;
							(2)in subparagraph (C)(ii), by striking
			 (as determined under part A) and inserting under subpart
			 I of part A and an eligible area under section 2609(a)(1)(A);
					(3)by inserting after subparagraph (C), the
			 following:
						
							(D)Locality
				distribution factorFor
				purposes of subparagraph (A)(ii)(III), the term locality distribution
				factor means an amount equal to the sum of—
								(i)the number of living cases of HIV/AIDS in
				the State or territory involved, as determined under subparagraph (F);
				less
								(ii)the number of living cases of HIV/AIDS in
				such State or territory that are within an eligible area (as determined under
				subpart I of part A and section
				2609(a)(1)(A)).
								;
					(4)by striking subparagraph (E) and inserting
			 the following:
						
							(E)Severity of
				need
								(i)Fiscal years
				beginning with 2011If, by
				January 1, 2010, the Secretary notifies the appropriate committees of Congress
				that the Secretary has developed a severity of need index, in accordance with
				clause (v), the provisions of subparagraphs (A) through (D) shall not apply for
				fiscal year 2011 or any fiscal year thereafter, and the Secretary shall use the
				severity of need index (as defined in clause (iv)) for the determination of the
				formula allocations, subject to the Congressional Review Act.
								(ii)Subsequent
				fiscal yearsIf, on or before
				any January 1 that is subsequent to the date referred to in clause (i), the
				Secretary notifies the appropriate committees of Congress that the Secretary
				has developed a severity of need index, in accordance with clause (v), for each
				succeeding fiscal year, the provisions of subparagraphs (A) through (D) shall
				not apply, and the Secretary shall use the severity of need index (as defined
				in clause (iv)) for the determination of the formula allocations, subject to
				the Congressional Review Act.
								(iii)Fiscal year
				2013The Secretary shall
				notify the appropriate committees of Congress that the Secretary has developed
				a severity of need index by January 1, 2012, and the provisions of
				subparagraphs (A) through (D) shall not apply, and the Secretary shall use the
				severity of need index (as defined in clause (iv)) for the formula allocations
				for fiscal year 2013, subject to the Congressional Review Act.
								(iv)Definition of
				severity of need indexIn
				this subparagraph, the term severity of need index means the
				index of the relative needs of individuals within the State, as identified by a
				variety of different factors, and is a factor that is multiplied by the number
				of living HIV/AIDS cases in the State, providing different weights to those
				cases based on their needs.
								(v)Requirements for
				secretarial notificationWhen
				the Secretary notifies the appropriate committees of Congress that the
				Secretary has developed a severity of need index, the Secretary shall provide
				the following:
									(I)Methodology for and rationale behind
				developing the severity of need index, including information related to the
				field testing of the severity of need index.
									(II)Expected changes in funding allocations,
				given the application of the severity of need index and the elimination of the
				provisions of subparagraphs (A) through (D).
									(III)Information regarding the process by which
				the Secretary received community input regarding the application of the
				severity of need index.
									(IV)Timeline and process for the implementation
				of the severity of need index to ensure that it is applied in the following
				fiscal year.
									(vi)Annual
				reportsNot later than 1 year
				after the date of enactment of the Ryan White
				HIV/AIDS Treatment Modernization Act, and annually thereafter
				until the Secretary notifies Congress that the Secretary has developed a
				severity of need index in accordance with this subparagraph, the Secretary
				shall prepare and submit to the appropriate committees of Congress a
				report—
									(I)that updates progress toward having client
				level data;
									(II)that updates the progress toward having a
				severity of need index, including information related to the methodology and
				process for obtaining community input; and
									(III)that, as applicable, states whether the
				Secretary could develop a severity of need index before fiscal year
				2010.
									.
					(5)by striking subparagraph (G), and inserting
			 the following:
						
							(G)Unexpended
				funds
								(i)In
				generalA State that has
				unobligated funds for a fiscal year under a grant under this part shall—
									(I)return such funds to the Secretary to be
				applied as provided for in section 2620; or
									(II)submit an application to the Secretary for
				the use of such funds in the succeeding fiscal year that includes a description
				of the manner in which the State intends to use such funds.
									(ii)CarryoverWith respect to an application received
				under clause (i)(II), the Secretary shall determine whether the State involved
				may carryover any unobligated funds for use under this part in the succeeding
				fiscal year or whether such amounts shall be returned to the Secretary for use
				under section 2620. Notice shall be provided to the area of such
				determination.
								(iii)Failure to
				expend fundsAmounts carried
				over by a State under this subparagraph that are not expended in the succeeding
				fiscal year shall be returned to the Secretary for use under section
				2610.
								(iv)Consideration
				in making grantsThe
				Secretary may, in determining the amount of a grant for a fiscal year under
				this paragraph, adjust the grant amount to reflect the amount of unexpended and
				uncanceled grant funds remaining at the end of the fiscal year preceding the
				year for which the grant determination is to be made. The amount of any such
				unexpended funds shall be determined using the financial status report of the
				grantee.
								;
					(6)by striking subparagraph (H); and
					(7)in subparagraph (I)(ii), by striking
			 subclause (VI) and inserting the following:
						
							(VI)Increases in
				grant
								(aa)In
				generalFor eligible areas
				receiving grants under this section in fiscal year 2007, the Secretary shall
				increase the amount of the grant made pursuant to paragraph (2) for the State
				to ensure that—
									(AA)for fiscal year 2007, the grant is not less
				than 90 percent of the amount of the grant made for the State under section
				2620 and section 2618(a) for the base year;
									(BB)for fiscal year 2008, the grant is not less
				than 85 percent of the amount of such base year grant; and
									(CC)for fiscal year 2009, the grant is not less
				than 80 percent of the amount of the base year grant.
									(bb)Base
				yearWith respect to grants
				made pursuant to paragraph (2) for an State, the base year shall be fiscal year
				2006.
								.
					(b)ReallocationSection 2618(d) of the Public Health
			 Service Act (42 U.S.C. 300ff–28(d)) is amended by striking in proportion
			 to the original grants made to such States and insert
			 reallocated pursuant to section 2620.
				205.Core medical
			 servicesSection 2612 of the
			 Public Health Service Act (42 U.S.C.
			 300ff–22) is amended by adding at the end the following:
				
					(e)Required funding
				for core medical services
						(1)In
				generalNotwithstanding any
				other provision of law, a grantee under this part shall expend not less than 75
				percent of the funds received under the grant on core medical services, except
				that the Secretary shall waive the application of this subsection with respect
				to a grantee if the Secretary determines that, within the service area of the
				grantee—
							(A)there is no waiting lists for AIDS Drug
				Assistance Program services; and
							(B)core medical services are available to all
				individuals infected with HIV/AIDS.
							(2)Core medical
				servicesFor purposes of this
				subsection, the term core medical services with respect to an
				individual infected with HIV/AIDS (including the co-occurring diseases of the
				individual) means the following services:
							(A)Outpatient and ambulatory health
				services.
							(B)AIDS Drug Assistance Program
				treatments.
							(C)AIDS pharmaceutical assistance.
							(D)Oral health care.
							(E)Early intervention services.
							(F)Health insurance premium and cost sharing
				assistance for low-income individuals.
							(G)Home health care.
							(H)Hospice services.
							(I)Home and community-based health services as
				defined under section 2614(c), except homemaker services.
							(J)Mental health services.
							(K)Substance abuse outpatient care.
							(L)Medical case management, including
				treatment adherence services.
							(3)Support
				servicesNotwithstanding any
				other provision of law, and subject to paragraph (1), a grantee under this
				part, subject to the approval of the Secretary, may provide support services
				(such as respite care for individuals with HIV/AIDS, outreach services, medical
				transportation, nutritional counseling, linguistic services, and referral for
				health care and support services for individuals with HIV/AIDS) needed to
				achieve medical outcomes which are related to the medical outcomes for an
				individual infected with HIV and approved by the Secretary.
						(4)Definition of
				medical outcomesIn this
				subsection, the term medical outcomes means those outcomes
				affecting the HIV-related clinical status of an individual with
				HIV/AIDS.
						(5)Unexpended
				fundsAny amounts required to
				be expended for core medical services or support services under this subsection
				that remain unobligated at the end of the fiscal year in which the funds were
				awarded shall be remitted to the Secretary for reallocation under section
				2620.
						.
			206.Supplemental
			 grants
				(a)In generalSection 2620 of the Public Health Service
			 Act (42 U.S.C. 300ff–30) is amended to read as follows:
					
						2620.Supplemental
				grants
							(a)In
				generalThe Secretary shall
				utilize amounts appropriated under section 2622 for a fiscal year and made
				available in accordance with subsection (c) to award grants to States whose
				applications under section 2617 demonstrate a need in the State for
				supplemental financial assistance to combat the HIV epidemic and that have not
				had unexpended funds subject to the reallocation under section
				2618(a)(2)(G).
							(b)Demonstrated
				needIn determining
				demonstrated need for purposes of subsection (a), the Secretary shall consider
				relevant factors that impact the need for supplemental financial assistance,
				including—
								(1)the unmet need for such services, as
				determined under section 2602(b)(4) or other community input process as defined
				under section 2609A(a);
								(2)an increasing need for HIV/AIDS-related
				services, including relative rates of increase in the number of cases of
				HIV/AIDS;
								(3)the relative rates of increase in the
				number of cases of HIV/AIDS within new or emerging subpopulations;
								(4)the current prevalence of HIV/AIDS;
								(5)relevant factors related to the cost and
				complexity of delivering health care to individuals with HIV/AIDS in the
				eligible area;
								(6)the impact of co-morbid factors, including
				co-occurring infections, determined relevant by the Secretary;
								(7)the prevalence of homelessness;
								(8)the prevalence of individuals described
				under section 2602(b)(2)(M);
								(9)the relevant factors that limit access to
				health care, including geographic variation, adequacy of health insurance
				coverage, and language barriers; or
								(10)the impact of a precipitous decline in the
				amount received under this subpart to an increase in unmet need for such
				services.
								(c)Amount and
				trigger of funding
								(1)AmountFor each fiscal year beginning with the
				trigger year described in paragraph (2), the Secretary shall make available for
				purposes of awarding grants under this section, 1/3 of the
				sum of—
									(A)the amount appropriated under section 2622
				for such fiscal year; less
									(B)the amount made available to carry out
				section 2618(a)(2)(I) and section 2621 for such fiscal year.
									(2)Trigger
				yearThis section shall be
				effective only for fiscal years beginning in the first fiscal year in which the
				amount appropriated under section 2621, excluding any amounts made available to
				carry out section 2618(a)(2)(I) and section 2621 for such fiscal year, exceeds
				the amount appropriated under section 2677(b) (as such section existed on the
				day before the date of enactment of the Ryan
				White HIV/AIDS Treatment Modernization Act) for fiscal year 2006,
				excluding any amount made available to carry out section 2618(a)(2)(I) for
				fiscal year
				2006.
								.
				(b)Conforming
			 amendmentsSection 2618 of
			 the Public Health Service Act (42 U.S.C. 300ff–28) is amended—
					(1)in subsection (a)(1), by striking
			 section 2677 and inserting section 2622 and to the
			 provisions of section 2620; and
					(2)in subsection (c)(1), by inserting “,
			 except for grants awarded under section 2620,” after under this
			 part.
					207.Reduction of the
			 ADAP waiting listSubpart I of
			 part B of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–21 et
			 seq.) is amended by adding at the end the following:
				
					2621.Reduction of
				the ADAP waiting list
						(a)In
				generalIf the Secretary
				determines that there is additional need for States to have funds to provide
				eligible individuals (as described in section 2616(b)) appropriate access to
				pharmaceutical therapies, the Secretary may make supplemental grants to States
				described in subsection (b) to enable such States to purchase and distribute to
				eligible individuals pharmaceutical therapies as described in sections 2616(a)
				and 2616(e).
						(b)Eligible
				StatesFor purposes of
				subsection (a), a State is an eligible State if the State did not have
				unexpended funds subject to reallocation under section 2618(d), and, in
				accordance with criteria established by the Secretary, demonstrates a need for
				a grant under such subsection. In developing such criteria, the Secretary shall
				consider eligibility standards, formulary composition, the number of eligible
				individuals to whom the State is unable to provide therapeutics described in
				section 2616(a), and unanticipated increases in the number of eligible
				individuals.
						(c)State
				requirementsThe Secretary
				may not make a grant to a State under this section unless the State involved
				agrees that the State will make available (directly or through donations from
				public or private entities) non-Federal contributions toward the activities to
				be carried out under the grant in an amount equal to $1 for each $4 of Federal
				funds provided under the grant, except that the Secretary may waive this
				subsection if the State has otherwise fully complied with section 2617(d) with
				respect to the grant year involved.
						(d)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section, $40,000,000 for fiscal
				year
				2007.
						.
			208.Native American
			 representationSection
			 2617(b)(6) of the Public Health Service Act (42 U.S.C. 300ff–27(b)(5)), as so
			 redesignated, is amended by inserting Native Americans within the
			 State, before representatives of grantees.
			209.Payer of last
			 resortSection
			 2617(b)(7)(F)(ii) of the Public Health Service Act (42 U.S.C. 300ff–27(b)(6))is
			 amended by inserting (except for a program administered by or providing
			 the services of the Indian Health Services) before the
			 semicolon.
			210.HepatitisSection 2614(a)(3) of the Public Health
			 Service Act (42 U.S.C. 300ff–24(a)(3)) is amended by inserting ,
			 including speciality care (including vaccinations) for hepatitis
			 coinfection, after health services.
			211.Authorization of
			 appropriationsSubpart I of
			 part B of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–21 et
			 seq.), as amended by section 207, is further amended by adding at the end the
			 following:
				
					2622.Authorization
				of appropriationsFor the
				purpose of carrying put this subpart, there are authorized to be appropriated
				$1,190,400,000 for fiscal year 2007, $1,193,000,000 for fiscal year 2008,
				$1,237,100,000 for fiscal year 2009, $1,282,900,000 for fiscal year 2010, and
				$1,330,300,000 for fiscal year
				2011.
					.
			IIIEarly intervention services
			301.Categorical
			 grants
				(a)Establishment of
			 programSection 2651(b) of
			 the Public Health Service Act (42 U.S.C. 300ff–51(b)) is amended—
					(1)in paragraph (2)(D), by striking the
			 disease and inserting HIV/AIDS;
					(2)in paragraph (4)(B)—
						(A)in clause (i), by striking
			 paragraphs (1) and all that follows through
			 2652(a) and inserting subparagraphs (A), (D), (E), and
			 (F) of section 12652(a)(1); and
						(B)in clause (ii), by striking
			 paragraphs (3) and (4) of section 2652(a) and inserting
			 subparagraphs (B) and (C) of section 2652(a)(1); and
						(3)in paragraph (5)(A), by striking the
			 disease each place that such appears and inserting
			 HIV/AIDS.
					(b)Minimum
			 qualification of granteesSection 2652(a) of the Public Health
			 Service Act (42 U.S.C. 300ff–52(a)) is amended to read as follows:
					
						(a)Eligible
				entities
							(1)In
				generalThe entities referred
				to in section 2651(a) are public entities and nonprofit private entities that
				are—
								(A)federally-qualified health centers under
				section 1905(l)(2)(B) of the Social Security Act;
								(B)grantees under section 1001 (regarding
				family planning) other than States;
								(C)comprehensive hemophilia diagnostic and
				treatment centers;
								(D)rural health clinics;
								(E)health facilities operated by or pursuant
				to a contract with the Indian Health Service;
								(F)nonprofit private entities that provide
				comprehensive primary care services to populations at risk of HIV/AIDS.
								(2)Underserved
				populationsEntities
				described in paragraph (1) shall serve underserved populations which may
				include minority populations and Native American populations, ex-offenders,
				individuals co-infected with HIV and hepatitis B or C, low-income populations,
				inner city populations, and rural
				populations.
							.
				(c)Preferences in
			 making grantsSection 2653 of
			 the Public Health Service Act (42 U.S.C. 300ff–53) is amended—
					(1)in subsection (b)(1)—
						(A)in subparagraph (A), by striking
			 acquired immune deficiency syndrome and inserting
			 HIV/AIDS; and
						(B)in subparagraph (D), by inserting before
			 the semicolon the following: and the number of cases of individuals
			 coinfected with HIV/AIDS and hepatitis B or C; and
						(2)in subsection (d)(2), by striking
			 special consideration and inserting
			 preference.
					(d)Planning and
			 development grantsSection
			 2654(c) of the Public Health Service Act (42 U.S.C. 300ff–54(c)) is
			 amended—
					(1)in paragraph (1)—
						(A)in subparagraph (A), by striking
			 HIV; and
						(B)in subparagraph (B), by striking
			 HIV and inserting HIV/AIDS; and
						(2)in paragraph (3), by striking or
			 underserved communities and inserting areas or to underserved
			 populations.
					(e)Authorization of
			 appropriationsSection 2655
			 of the Public Health Service Act (42 U.S.C. 300ff–55) is amended by striking
			 such sums and all that follows through 2005 and
			 inserting , $218,600,000 for fiscal year 2007, $226,700,000 for fiscal
			 year 2008, $235,100,000 for fiscal year 2009, $234,800,000 for fiscal year
			 2010, and $252,800,000 for fiscal year 2011.
				302.General
			 provisions
				(a)Counseling
			 servicesSection 2662(a) of
			 the Public Health Service Act (42 U.S.C. 300ff–62(a)) is amended by striking
			 the disease and inserting HIV/AIDS.
				(b)Applicability of
			 certain requirementsSection
			 2663 of the Public Health Service Act (42 U.S.C. 300ff–63) is amended by
			 striking will, without and all that follows through be
			 carried and inserting with funds appropriated through this Act
			 will be carried.
				(c)Additional
			 required agreementsSection
			 2664(a) of the Public Health Service Act (42 U.S.C. 300ff–64(a)) is
			 amended—
					(1)in paragraph (1)—
						(A)in subparagraph (A), by striking
			 and at the end;
						(B)in subparagraph (B), by striking
			 and at the end; and
						(C)by adding at the end the following:
							
								(C)information regarding how the expected
				expenditures of the grant are related to the planning process for localities
				funded under part A (including the planning process described in section 2602)
				and for States funded under part B (including the planning process described in
				section 2617(b)); and
								(D)a specification of the expected
				expenditures and how those expenditures will improve overall client outcomes,
				as described in the State plan under section 2617(b) or through additional
				outcome measures;
								;
				
						(2)in paragraph (2), by striking the period
			 and inserting a semicolon; and
					(3)by adding at the end the following:
						
							(3)the applicant agrees to provide additional
				documentation to the Secretary regarding the process used to obtain community
				input into the design and implementation of activities related to such grant;
				and
							(4)the applicant agrees to submit to the lead
				State agency under section 2617(b)(4) audits regarding funds expended in
				accordance with this title and shall include necessary client level data to
				complete unmet need calculations and Statewide coordinated statements of need
				process.
							.
					303.Core medical
			 servicesSubpart II of part C
			 of title XXVI of the Public Health Service
			 Act (42 U.S.C. 300ff–61 et seq.) is amended by adding at the end the
			 following:
				
					2688.Required
				funding for core medical services
						(a)In
				generalNotwithstanding any
				other provision of law, a grantee under this part shall expend not less than 75
				percent of the funds received under the grant on core medical services, except
				that the Secretary shall waive the application of this section with respect to
				a grantee if the Secretary determines that, within the service area of the
				grantee—
							(1)there is no waiting lists for AIDS Drug
				Assistance Program services; and
							(2)core medical services are available to all
				individuals infected with HIV/AIDS.
							(b)Core medical
				servicesFor purposes of this
				section, the term core medical services with respect to an
				individual infected with HIV/AIDS (including the co-occurring diseases of the
				individual) means the following services:
							(1)Outpatient and ambulatory health
				services.
							(2)AIDS Drug Assistance Program
				treatments.
							(3)AIDS pharmaceutical assistance.
							(4)Oral health care.
							(5)Early intervention services.
							(6)Health insurance premium and cost sharing
				assistance for low-income individuals.
							(7)Home health care.
							(8)Hospice services.
							(9)Home and community-based health services as
				defined under section 2614(c), except homemaker services.
							(10)Mental health services.
							(11)Substance abuse outpatient care.
							(12)Medical case management, including
				treatment adherence services.
							(c)Support
				servicesNotwithstanding any
				other provision of law, and subject to subsection (a), a grantee under this
				part, subject to the approval of the Secretary, may provide support services
				(such as respite care for individuals with HIV/AIDS, outreach services, medical
				transportation, nutritional counseling, linguistic services, and referral for
				health care and support services for individuals with HIV/AIDS) needed to
				achieve medical outcomes which are related to the medical outcomes for an
				individual infected with HIV and approved by the Secretary.
						(d)Definition of
				medical outcomesIn this
				section, the term medical outcomes means those outcomes
				affecting the HIV-related clinical status of an individual with
				HIV/AIDS.
						(e)Unexpended
				fundsAny amounts required to
				be expended for core medical services or support services under this section
				that remain unobligated at the end of the fiscal year in which the funds were
				awarded shall be remitted to the Secretary for reallocation under this
				section.
						.
			304.Payer of last
			 resortSection 2664(f)(1)(A)
			 of the Public Health Service Act (42 U.S.C. 300ff–64(f)(1)(A)) is amended by
			 inserting (except for a program administered by or providing the
			 services of the Indian Health Service) before the semicolon.
			IVWomen, infants, children, and youth
			401.Women, infants, children, and
			 youthPart D of title XXVI of
			 the Public Health Service Act (42 U.S.C. 300ff–71 et seq.) is amended to read
			 as follows:
				
					DWomen, infants,
				children, and youth
						2671.Grants for
				coordinated services and access to research for women, infants, children, and
				youth
							(a)In
				generalThe Secretary, acting
				through the Administrator of the Health Resources and Services Administration,
				shall award grants to public and nonprofit private entities (including a health
				facility operated by or pursuant to a contract with the Indian Health Service)
				that provide family-centered care involving outpatient or ambulatory care
				(directly or through contracts) for women, infants, children, and youth with
				HIV/AIDS.
							(b)Additional
				services for patients and familiesFunds provided under grants awarded under
				subsection (a) may be also be used for the following support services:
								(1)Family-centered care including case
				management.
								(2)Referrals for additional services
				including—
									(A)referrals for inpatient hospital services,
				treatment for substance abuse, and mental health services; and
									(B)referrals for other social and support
				services, as appropriate.
									(3)Additional services necessary to enable the
				patient and the family to participate in the program established by the
				applicant pursuant to such subsection including services designed to recruit
				and retain youth with HIV.
								(4)The provision of information and education
				on opportunities to participate in HIV/AIDS-related clinical research.
								(c)Coordination
				with other entitiesA grant
				awarded under subsection (a) may be made only if the applicant provides an
				agreement that includes the following:
								(1)The applicant will coordinate activities
				under the grant with other providers of health care services under this Act,
				and under title V of the Social Security Act.
								(2)The applicant will participate in the
				statewide coordinated statement of need under part B (where it has been
				initiated by the public health agency responsible for administering grants
				under part B) and in revisions of such statement.
								(3)The applicant will every 2 years submit to
				the lead State agency under section 2617(b)(4) audits regarding funds expended
				in accordance with this title and shall include necessary client-level data to
				complete unmet need calculations and Statewide coordinated statements of need
				process.
								(d)Administration
								(1)ApplicationA grant may only be awarded to an entity
				under subsection (a) if an application for the grant is submitted to the
				Secretary and the application is in such form, is made in such manner, and
				contains such agreements, assurances, and information as the Secretary
				determines to be necessary to carry out this section. Such application shall
				include the following:
									(A)Information regarding how the expected
				expenditures of the grant are related to the planning process for localities
				funded under part A (including the planning process outlined in section 2602)
				and for States funded under part B (including the planning process outlined in
				section 2617(b).
									(B)A specification of the expected
				expenditures and how those expenditures will improve overall patient outcomes,
				as outlined as part of the State plan (under section 2617(b)) or through
				additional outcome measures.
									(2)Quality
				management programA grantee
				under this section shall implement a quality management program to assess the
				extent to which HIV health services provided to patients under the grant are
				consistent with the most recent Public Health Service guidelines for the
				treatment of HIV/AIDS and related opportunistic infection, and as applicable,
				to develop strategies for ensuring that such services are consistent with the
				guidelines for improvement in the access to and quality of HIV health
				services.
								(e)Annual review of
				programs; evaluations
								(1)Review regarding
				access to and participation in programsWith respect to a grant under subsection
				(a) for an entity for a fiscal year, the Secretary shall, not later than 180
				days after the end of the fiscal year, provide for the conduct and completion
				of a review of the operation during the year of the program carried out under
				such subsection by the entity. The purpose of such review shall be the
				development of recommendations, as appropriate, for improvements in the
				following:
									(A)Procedures used by the entity to allocate
				opportunities and services under subsection (a) among patients of the entity
				who are women, infants, children, or youth.
									(B)Other procedures or policies of the entity
				regarding the participation of such individuals in such program.
									(2)Evaluations—The Secretary shall, directly or through
				contracts with public and private entities, provide for evaluations of programs
				carried out pursuant to subsection (a).
								(f)Cap on
				administrative expensesA
				grantee may not use more than 10 percent of amounts received under a grant
				awarded under this section for administrative expenses.
							(g)Training and
				technical assistanceFrom the
				amounts appropriated under subsection (i) for a fiscal year, the Secretary may
				use not more than 5 percent to provide, directly or through contracts with
				public and private entities (which may include grantees under subsection (a)),
				training and technical assistance to assist applicants and grantees under
				subsection (a) in complying with the requirements of this section.
							(h)DefinitionsIn this section:
								(1)Administrative
				expensesThe term
				administrative expenses means funds that are to be used by
				grantees for grant management and monitoring activities, including costs
				related to any staff or activity unrelated to services or indirect
				costs.
								(2)Indirect
				costsThe term indirect
				costs means costs included in a Federally negotiated indirect
				rate.
								(3)ServicesThe term services
				means—
									(A)services that are provided to clients to
				meet the goals and objectives of the program under this section, including the
				provision of professional, diagnostic, and therapeutic services by a primary
				care provider or a referral to and provision of specialty care; and
									(B)services that sustain program activity and
				contribute to or help improve services under subparagraph (A).
									(i)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there are authorized to be appropriated,
				$71,800,000 for each of the fiscal years 2007 through
				2011.
							.
			402.GAO
			 ReportNot later than 24
			 months after the date of enactment of this Act, the Comptroller General of the
			 Government Accountability Office shall conduct an evaluation, and submit to
			 Congress a report, concerning the funding provided for under part D of title
			 XXVI of the Public Health Service Act to determine—
				(1)how funds are used to provide the
			 administrative expenses, indirect costs, and services, as defined in section
			 2671(h) of such title, for individuals with HIV/AIDS;
				(2)how funds are used to provide the
			 administrative expenses, indirect costs, and services, as defined in section
			 2671(h) of such title, to family members of women, infants, children, and youth
			 infected with HIV/AIDS;
				(3)how funds are used to provide
			 family-centered care involving outpatient or ambulatory care authorized under
			 section 2671(a) of such title;
				(4)how funds are used to provide additional
			 services authorized under section 2671(b) of such title; and
				(5)how funds are used to help identify
			 HIV-positive pregnant women and connect them with care that can improve their
			 health and prevent perinatal transmission.
				VGeneral provisions
			501.General ProvisionsPart E of title XXVI of the Public Health
			 Service Act (42 U.S.C. 300ff–80 et seq.) is amended to read as follows:
				
					EGeneral
				Provisions
						2681.Coordination
							(a)RequirementThe Secretary shall ensure that the Health
				Resources and Services Administration, the Centers for Disease Control and
				Prevention, the Substance Abuse and Mental Health Services Administration, and
				the Centers for Medicare & Medicaid Services coordinate the planning,
				funding, and implementation of Federal HIV programs including the Minority AIDS
				Initiative under section 2693 to enhance the continuity of care and prevention
				services for individuals with HIV/AIDS or those at risk of such disease. The
				Secretary shall consult with other Federal agencies, including the Department
				of Veterans Affairs, as needed and utilize planning information submitted to
				such agencies by the States and entities eligible for assistance under this
				title.
							(b)ReportThe Secretary shall biennially prepare and
				submit to the appropriate committees of the Congress a report concerning the
				coordination efforts at the Federal, State, and local levels described in this
				section, including a description of Federal barriers to HIV program integration
				and a strategy for eliminating such barriers and enhancing the continuity of
				care and prevention services for individuals with HIV/AIDS or those at risk of
				such disease.
							(c)Integration by
				StateAs a condition of
				receipt of funds under this title, a State shall provide assurances to the
				Secretary that health support services funded under this title will be
				integrated with other such services, that programs will be coordinated with
				other available programs (including Medicaid), and that the continuity of care
				and prevention services of individuals with HIV/AIDS is enhanced.
							(d)Integration by
				local or private entitiesAs
				a condition of receipt of funds under this title, a local government or private
				nonprofit entity shall provide assurances to the Secretary that services funded
				under this title will be integrated with other such services, that programs
				will be coordinated with other available programs (including Medicaid), and
				that the continuity of care and prevention services of individuals with HIV is
				enhanced.
							2682.Audits
							(a)In
				generalFor fiscal year 2007,
				and each subsequent fiscal year, the Secretary may reduce the amounts of grants
				under this title to a State or political subdivision of a State for a fiscal
				year if, with respect to such grants for the second preceding fiscal year, the
				State or subdivision fails to prepare audits in accordance with the procedures
				of section 7502 of title 31, United States Code. The Secretary shall annually
				select representative samples of such audits, prepare summaries of the selected
				audits, and submit the summaries to the Congress.
							(b)Posting on the
				InternetAll audits that the
				Secretary receives from the State lead agency under section 2617(b)(4) shall be
				posted on the Internet website of the Health Resources and Services
				Administration.
							2683.Public health
				emergency
							(a)In
				generalIn an emergency area
				and during an emergency period, the Secretary shall have the authority to waive
				such requirements of this title to improve the health and safety of those
				receiving care under this title and the general public, except that the
				Secretary may not expend more than 5 percent of the funds allocated under this
				title for sections 2620 and section 2603(b).
							(b)Emergency area
				and emergency periodIn this
				section:
								(1)Emergency
				areaThe term emergency
				area means a geographic area in which there exists—
									(A)an emergency or disaster declared by the
				President pursuant to the National Emergencies Act of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act; and
									(B)a public health emergency declared by the
				Secretary pursuant to section 319.
									(2)Emergency
				periodThe term
				emergency period means the period in which there exists—
									(A)an emergency or disaster declared by the
				President pursuant to the National Emergencies Act of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act; and
									(B)a public health emergency declared by the
				Secretary pursuant to section 319.
									(c)Unobligated
				fundsIf funds under a grant
				under this section are not expended for an emergency in the fiscal year in
				which the emergency is declared, such funds shall be returned to the Secretary
				for reallocation under sections 2603(b) and 2620.
							2684.Prohibition on
				promotion of certain activitiesNone of the funds appropriated under this
				title shall be used to fund AIDS programs, or to develop materials, designed to
				promote or encourage, directly, intravenous drug use or sexual activity,
				whether homosexual or heterosexual. Funds authorized under this title may be
				used to provide medical treatment and support services for individuals with
				HIV.
						2685.Privacy
				protectionsThe Secretary
				shall collect client-level data under this title in a manner that is consistent
				with the unique identifier as reported to the Director of the Centers for
				Disease Control and Prevention as of the date of enactment of this
				section.
						2686.GAO
				reportThe Comptroller General
				of the Government Accountability Office shall biennially submit to the
				appropriate committees of Congress a report that includes a description of
				Federal, State, and local barriers to HIV program integration, particularly for
				racial and ethnic minorities, and recommendations for enhancing the continuity
				of care and the provision of prevention services for individuals with HIV/AIDS
				or those at risk for such disease. Such report shall include a demonstration of
				the manner in which funds under this subpart are being expended and to what
				extent the services provided with such funds increase access to prevention and
				care services for individuals with HIV/AIDS and build stronger community
				linkages to address HIV prevention and care for racial and ethnic minority
				communities.
						2687.DefinitionsFor purposes of this title:
							(1)CounselingThe term counseling means such
				counseling provided by an individual trained to provide such counseling.
							(2)Family-centered
				careThe term
				family-centered care means the system of services described in
				this section that is targeted specifically to the special needs of infants,
				children, women and families. Family-centered care shall be based on a
				partnership between parents, professionals, and the community designed to
				ensure an integrated, coordinated, culturally sensitive, and community-based
				continuum of care for children, women, and families with HIV/AIDS.
							(3)Families with
				hiv/aidsThe term
				families with HIV/AIDS means families in which one or more members
				have HIV/AIDS.
							(4)
				HIVThe term HIV
				means infection with the etiologic agent for acquired immune deficiency
				syndrome.
							(5)HIV/AIDSThe term HIV/AIDS means
				infection with the etiologic agent for acquired immune deficiency syndrome, and
				includes any condition arising from such syndrome.
							(6)Official poverty
				lineThe term official
				poverty line means the poverty line established by the Director of the
				Office of Management and Budget and revised by the Secretary in accordance with
				section 673(2) of the Omnibus Budget Reconciliation Act of 1981.
							(7)PersonThe term person includes one
				or more individuals, governments (including the Federal Government and the
				governments of the States), governmental agencies, political subdivisions,
				labor unions, partnerships, associations, corporations, legal representatives,
				mutual companies, joint-stock companies, trusts, unincorporated organizations,
				receivers, trustees, and trustees in cases under title 11, United States
				Code.
							(8)StateThe term State, except as
				otherwise specifically provided, means each of the 50 States, the District of
				Columbia, the Virgin Islands, Guam, American Samoa, the Commonwealth of the
				Northern Mariana Islands, Puerto Rico, and the Republic of the Marshall
				Islands.
							(9)Youth with
				HIVThe term youth with
				HIV means individuals who are 13 through 24 years old and who have
				HIV/AIDS.
							.
			VIDemonstration and training
			601.Demonstration and
			 trainingSubpart I of part F
			 of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–101 et seq.) is
			 amended to read as follows:
				
					FDemonstration and
				training
						ISpecial projects
				of national significance
							2691.Special projects of
				national significance
								(a)In
				generalOf the amount
				appropriated under each of parts A, B, C, and D for each fiscal year, the
				Secretary shall use the greater of $20,000,000 or an amount equal to 3 percent
				of such amount appropriated under each such part, but not to exceed
				$25,000,000, to administer special projects of national significance to—
									(1)quickly respond to emerging needs of
				individuals receiving assistance under this title; and
									(2)to fund special programs to develop a
				standard electronic client information data system to improve the ability of
				grantees under this title to report client-level data to the Secretary.
									(b)GrantsThe Secretary shall award grants under
				subsection (a) to entities eligible for funding under parts A, B, C, and D
				based on—
									(1)(A)whether the funding will promote obtaining
				client level data as it relates to the creation of a severity of need index
				under section 2618(a)(2)(E)(iii), including funds to facilitate the purchase
				and enhance the utilization of qualified health information technology
				systems;
										(B)demonstrated ability to create and maintain
				a qualified health information technology system;
										(C)the potential replicability of the proposed
				activity in other similar localities or nationally;
										(D)the demonstrated reliability of the
				proposed qualified health information technology system across a variety of
				providers, geographic regions, and clients; and
										(E)the demonstrated ability to maintain a safe
				and secure qualified health information system; or
										(2)newly emerging needs of individuals
				receiving assistance under this title.
										(c)CoordinationThe Secretary may not make a grant under
				this section unless the applicant submits evidence that the proposed program is
				consistent with the statewide coordinated statement of need, and the applicant
				agrees to participate in the ongoing revision process of such statement of
				need.
								(d)Privacy
				protectionThe Secretary may
				not make a grant under this section for the development of a qualified health
				information technology system unless the applicant provides assurances to the
				Secretary that the system will comply with the privacy regulations promulgated
				under section 264(c) of the Health Insurance Portability and Accountability Act
				of 1996.
								(e)ReplicationThe Secretary shall make information
				concerning successful models or programs developed under this part available to
				grantees under this title for the purpose of coordination, replication, and
				integration. To facilitate efforts under this subsection, the Secretary may
				provide for peer-based technical assistance from grantees funded under this
				part.
								.
			602.AIDS education and
			 training centersSection
			 2692(a)(2) of the Public Health Service Act (42 U.S.C. 300ff–92(a)(2)) is
			 amended—
				(1)in subparagraph (A)—
					(A)by inserting and Native
			 Americans after minority individuals; and
					(B)by striking and at the
			 end;
					(2)in subparagraph (B), by striking the period
			 and inserting ; and; and
				(3)by adding at the end the following:
					
						(C)train or result in the training of health
				professionals and allied health professionals to provide treatment for
				hepatitis B or C co-infected
				individuals.
						.
				603.Codification of
			 minority aids initiative under ryan white comprehensive aids resources
			 emergency Act of 1990Part F
			 of title XXVI of the Public Health Service
			 Act (42 U.S.C. 300ff–101 et seq.) is amended by adding at the end
			 the following:
				
					IIMinority AIDS
				Initiative
						2693.Minority aids
				initiative
							(a)In
				GeneralThere is authorized
				to be appropriated for the purpose of carrying out activities under this
				section to evaluate and address the disproportionate impact of HIV disease and
				disparities in access, treatment, care, and outcome on racial and ethnic
				minorities, including African Americans, Alaska Natives, Latinos, American
				Indians, Asian Americans, Native Hawaiians, and Pacific Islanders, $131,200,000
				for fiscal year 2007, $135,100,000 for fiscal year 2008, $139,100,000 for
				fiscal year 2009, $143,200,000 for fiscal year 2010, and $147,500,000 for
				fiscal year 2010.
							(b)Certain
				Activities
								(1)In
				generalIn carrying out the
				purpose described in subsection (a), the Secretary shall provide for—
									(A)emergency assistance under part A;
									(B)comprehensive care under part B;
									(C)early intervention services under part
				C;
									(D)services through demonstration projects for
				HIV-related care; and
									(E)activities through education and training
				centers under section 2692.
									(2)Allocations
				among activitiesActivities
				under paragraph (1) shall be carried out by the Secretary in accordance with
				the following:
									(A)Of the amount appropriated for each fiscal
				year under subsection (a), $43,800,000 for fiscal year 2007, $45,400,000 for
				fiscal year 2008, $47,100,000 for fiscal year 2009, $48,800,000 for fiscal year
				2010, and $50,700,000 for fiscal year 2010, shall be used for competitive,
				supplemental grants to improve HIV-related health outcomes to reduce existing
				racial and ethnic health disparities.
									(B)Of the amount appropriated for each fiscal
				year under subsection (a), $7,000,000 for fiscal year 2007, $7,300,000 for
				fiscal year 2008, $7,500,000 for fiscal year 2009, $7,800,000 for fiscal year
				2010, and $8,100,000 for fiscal year 2010, shall be used for competitive,
				supplemental support educational and outreach services to increase the number
				of eligible racial and ethnic minorities who have access to treatment through
				the program under section 2616 for therapeutics.
									(C)Of the amount appropriated for each fiscal
				year under subsection (a), $53,400,000 for fiscal year 2007, $55,400,000 for
				fiscal year 2008, $57,400,000 for fiscal year 2009, $59,500,000 for fiscal year
				2010, and $61,800,000 for fiscal year 2010, shall be used for planning grants,
				capacity-building grants, and services grants to health care providers who have
				a history of providing culturally and linguistically appropriate care and
				services to racial and ethnic minorities.
									(D)Of the amount appropriated for each fiscal
				year under subsection (a), $18,500,000 for each of fiscal years 2007 through
				2011 shall be used for sustaining and expanding efforts to deliver
				comprehensive, culturally and linguistically appropriate research-based
				intervention and care services for HIV disease to racial and ethnic minority
				women, infants, children, and youth.
									(E)Of the amount appropriated for each fiscal
				year under subsection (a), $8,500,000 for each of fiscal years 2007 through
				2011 shall be used for increasing the training capacity of centers to expand
				the number of community-based racial and ethnic minority health care
				professionals with treatment expertise and knowledge about the most appropriate
				standards of HIV disease-related treatments and medical care for adults,
				adolescents, and children with HIV disease.
									(e)Consistency With
				Prior ProgramWith respect to
				the purpose described in subsection (a), the Secretary shall carry out this
				section consistent with the activities carried out under this title by the
				Secretary pursuant to the Departments of Labor, Health and Human Services, and
				Education, and Related Agencies Appropriations Act, 2002 (Public Law
				107–116).
							.
			604.Authorization of
			 appropriationsSection 2692(c)
			 of the Public Health Service Act (42 U.S.C. 300ff–92(c)) is amended to read as
			 follows:
				
					(c)Authorization of
				appropriations
						(1)Schools;
				centersFor the purpose of
				awarding grants under subsection (a), there and authorized to be appropriated
				$34,700,000 for each of fiscal years 2007 through 2011.
						(2)Dental
				schoolsFor the purpose of
				awarding grants under paragraphs (2) and (3) of subsection (b), there are
				authorized to be appropriated $13,000,000 for each of fiscal years 2007 through
				2011.
						.
			VIIMiscellaneous provisions
			701.Hepatitis
				(a)Provision of
			 certain counseling servicesSection 2662 of the Public Health Service
			 Act (42 U.S.C. 300ff–62) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1), by inserting ,
			 hepatitis B, and hepatitis C before the semicolon;
						(B)in paragraph (2), by inserting and
			 testing for hepatitis B and hepatitis C before the semicolon;
						(C)in paragraph (6), by striking
			 and at the end;
						(D)in paragraph (7), by striking the period
			 and inserting ; and; and
						(E)by adding at the end the following:
							
								(8)if diagnosed with chronic hepatitis B or
				hepatitis C co-infection, the potential of developing hepatitis-related liver
				disease and its impact on HIV/AIDS.
								;
				and
						(2)in subsection (c)(3)(C)(i), by inserting
			 , hepatitis B, or hepatitis B after exposed to
			 HIV each place that such appears.
					(b)Use of
			 amountsSection 2667 of the
			 Public Health Service Act (42 U.S.C. 300ff–67) is amended—
					(1)in paragraph (2), by striking
			 and at the end;
					(2)in paragraph (3), by striking the period
			 and inserting ; and; and
					(3)by adding at the end the following:
						
							(4)shall provide information on the
				transmission and prevention of hepatitis A, B, and C and the location of
				entities that provide hepatitis A and B vaccinations to individuals with
				HIV.
							.
					702.Technical
			 provisionsTitle XXVI of the
			 Public Health Service Act (42 U.S.C. 300ff et seq.) is amended by striking
			 HIV disease each place that such appears and inserting
			 HIV/AIDS.
			703.RepealSection 2677 of the Public Health Service
			 Act (42 U.S.C. 300ff–77) is repealed.
			
	
		1.Short titleThis Act may be cited as the
			 Ryan White HIV/AIDS Treatment
			 Modernization Act of 2006.
		IEmergency relief for
			 eligible areas
			101.Establishment and
			 general eligibility
				(a)In generalSection 2601 of the Public Health Service
			 Act (42 U.S.C. 300ff–11) is amended by striking subsections (b) through (d) and
			 inserting the following:
					
						(b)Continued status as
				eligible areaNotwithstanding
				any other provision of this section, a metropolitan area shall continue to be
				eligible to receive a grant under this part until such area, for three
				consecutive grant years, fails to meet the requirements of subsection
				(a).
						.
				(b)DefinitionSection
			 2607(2) of the Public Health Service Act (42 U.S.C. 300ff–17(2)) is amended by
			 adding at the end the following: For purposes of determining eligibility
			 under this part, the boundaries of each metropolitan area shall be the
			 boundaries that were in effect for each such area for fiscal year
			 1994..
				102.Living cases of
			 HIV/AIDS
				(a)In
			 generalSection 2601(a) of the Public Health Service Act (42 U.S.C.
			 300ff–11(a)) is amended by striking for which there and all that
			 follows through available and inserting for which there
			 is reported to and confirmed by the Director of the Centers for Disease Control
			 and Prevention a cumulative total of more than 2,000 cases of AIDS for the most
			 recent period of 5 calendar years for which such data are
			 available.
				(b)Distribution based on
			 living cases of HIV/AIDSSection 2603(a)(3) of the Public Health
			 Service Act (42 U.S.C. 300ff–13(a)(3)) is amended—
					(1)in
			 subparagraph (B), by striking cases of acquired immune deficiency
			 syndrome and inserting cases of HIV/AIDS (reported to and
			 confirmed by the Director of the Centers for Disease Control and
			 Prevention);
					(2)by
			 striking subparagraphs (C) and (D) and inserting the following:
						
							(C)Living cases of
				HIV/AIDS
								(i)In
				generalExcept as provided for in clauses (ii) and (iii), the
				amount determined in this subparagraph is the number of living cases of
				HIV/AIDS (reported to and confirmed by the Director of the Centers for Disease
				Control and Prevention) through December 31 of the most recent calendar
				year.
								(ii)Fiscal years 2007
				through 2010For each of fiscal years 2007 through 2010, the
				Secretary may use the proxy number for the number of HIV cases described in
				clause (iii) if—
									(I)the State
				involved—
										(aa)is reporting, or the
				State will by October 1, 2006 have submitted a transition plan for reporting,
				accurate and reliable HIV cases to the Director of the Centers for Disease
				Control and Prevention; or
										(bb)not later than October
				1, 2006, make all necessary statutory changes to allow for the collection of
				HIV data certified by the Director of the Centers for Disease Control and
				Prevention;
										(II)the State involved will
				by April 1, 2008, begin reporting accurate and reliable HIV cases, as
				determined by the Director of the Centers for Disease Control and Prevention;
				and
									(III)the Director of the
				Centers for Disease Control and Prevention has determined that such State does
				not have an established HIV surveillance system.
									(iii)Amount
				determinedWith respect to each of fiscal years 2007 through
				2010, the amount determined under this subparagraph shall be the lesser
				of—
									(I)the product of 0.9 and
				the number of living AIDS cases in the area involved; or
									(II)an amount equal to 110
				percent of the funding level for the previous fiscal year, taking into account
				the shift of the formula pool from 0.5 to 0.67 in fiscal year
				2006.
									;
				and
					(3)by redesignating
			 subparagraph (E) as subparagraph (D).
					(c)ApplicationSection
			 2604(b)(4)(A) of the Public Health Service Act (42 U.S.C. 300ff–14(b)(4)(A)) is
			 amended—
					(1)by
			 striking acquired immune deficiency syndrome and inserting
			 HIV/AIDS; and
					(2)by
			 striking such syndrome and inserting
			 HIV/AIDS.
					(d)CoordinationSection
			 2605(b) of the Public Health Service Act (42 U.S.C. 300ff–15(b)) is
			 amended—
					(1)in
			 paragraph (3), by striking and at the end;
					(2)in
			 paragraph (4), by striking the period and inserting a semicolon; and
					(3)by
			 adding at the end the following:
						
							(5)the manner in which the
				expected expenditures under the grant are related to the planning process for
				States that receive funding under part B (including the planning process
				described in section 2617(b)); and
							(6)the expected expenditures
				under the grant and how those expenditures will improve overall client
				outcomes, as described under the State plan under section 2617(b), or through
				additional outcomes
				measures.
							.
					103.Type and distribution
			 of grants
				(a)Distribution of
			 fundsSection 2603(a)(2) of the Public Health Service Act (42
			 U.S.C. 300ff–13(a)(2)) is amended by striking 50 percent and
			 inserting 662/3 percent.
				(b)Emergency grantsSection 2603(a)(3)(E) of the Public Health
			 Service Act (42 U.S.C. 300ff–13(a)(3)(E)) is amended to read as follows:
					
						(E)Unexpended
				funds
							(i)In
				generalAn eligible area that has unobligated funds for a fiscal
				year under a grant under this part shall—
								(I)return such funds to the
				Secretary to be applied as provided for in subsection (b); or
								(II)submit an application to
				the Secretary for the use of such funds in the succeeding fiscal year that
				includes a description of the manner in which the area intends to use such
				funds.
								(ii)CarryoverWith
				respect to an application received under clause (i)(II), the Secretary shall
				determine whether the area involved may carryover any unobligated funds for use
				under this part in the succeeding fiscal year or whether such amounts shall be
				returned to the Secretary for use under subsection (b). Notice shall be
				provided to the area of such determination.
							(iii)Failure to expend
				fundsAmounts carried over by an eligible area under this
				subparagraph that are not expended in the succeeding fiscal year shall be
				returned to the Secretary for use under subsection (b).
							(iv)Consideration in
				making grantsThe Secretary may, in determining the amount of a
				grant for a fiscal year under this paragraph, adjust the grant amount to
				reflect the amount of unexpended and uncanceled grant funds remaining at the
				end of the fiscal year preceding the year for which the grant determination is
				to be made. The amount of any such unexpended funds shall be determined using
				the financial status report of the
				grantee.
							.
				(c)Hold
			 harmlessSection 2603(a)(4) of the Public Health Service Act (42
			 U.S.C. 300ff–13(a)(4)) is amended to read as follows:
					
						(4)Increases in
				grant
							(A)In
				generalFor eligible areas receiving grants under this section in
				fiscal year 2007, the Secretary shall increase the amount of the grant made
				pursuant to paragraph (2) for the area to ensure that—
								(i)for fiscal year 2007, the
				grant is not less than 90 percent of the amount of the grant made for the
				eligible area pursuant to such paragraph for the base year;
								(ii)for fiscal year 2008,
				the grant is not less than 85 percent of the amount of such base year grant;
				and
								(iii)for fiscal year 2009,
				the grant is not less than 80 percent of the amount of the base year
				grant.
								(B)Base
				yearWith respect to grants made pursuant to paragraph (2) for an
				eligible area, the base year shall be fiscal year
				2006.
							.
				104.Core medical
			 servicesSection 2604 of the
			 Public Health Service Act (42 U.S.C.
			 300ff–14) is amended by adding at the end the following:
				
					(h)Required funding for
				core medical services
						(1)In
				generalNotwithstanding any other provision of law, a grantee
				under this part shall expend not less than 75 percent of the funds received
				under the grant on core medical services, except that the Secretary shall waive
				the application of this subsection with respect to a grantee if the Secretary
				determines that, within the service area of the grantee—
							(A)there is
				no waiting lists for AIDS Drug Assistance Program services; and
							(B)core
				medical services are available to all individuals infected with
				HIV/AIDS.
							(2)Core medical
				servicesFor purposes of this subsection, the term core
				medical services with respect to an individual infected with HIV/AIDS
				(including the co-occurring diseases of the individual) means the following
				services:
							(A)Outpatient and ambulatory
				health services.
							(B)AIDS Drug
				Assistance Program treatments.
							(C)AIDS
				pharmaceutical assistance.
							(D)Oral
				health care.
							(E)Early
				intervention services.
							(F)Health
				insurance premium and cost sharing assistance for low-income
				individuals.
							(G)Home
				health care.
							(H)Hospice
				services.
							(I)Home and
				community-based health services as defined under section 2614(c), except
				homemaker services.
							(J)Mental
				health services.
							(K)Substance
				abuse outpatient care.
							(L)Medical
				case management, including treatment adherence services.
							(3)Support
				servicesNotwithstanding any other provision of law, and subject
				to paragraph (1), a grantee under this part, subject to the approval of the
				Secretary, may provide support services (such as respite care for individuals
				with HIV/AIDS, outreach services, medical transportation, nutritional
				counseling, linguistic services, and referral for health care and support
				services for individuals with HIV/AIDS) needed to achieve medical outcomes
				which are related to the medical outcomes for an individual infected with HIV
				and approved by the Secretary.
						(4)Definition of medical
				outcomesIn this subsection, the term medical
				outcomes means those outcomes affecting the HIV-related clinical status
				of an individual with HIV/AIDS.
						(5)Unexpended
				fundsAny amounts required to be expended for core medical
				services or support services under this subsection that remain unobligated at
				the end of the fiscal year in which the funds were awarded shall be remitted to
				the Secretary for reallocation under section
				2603(b).
						.
			105.Supplemental
			 grantsSection 2603(b) of the
			 Public Health Service Act (42 U.S.C. 300ff–13(b)) is amended—
				(1)by striking severe need each
			 place that such appears and inserting demonstrated need;
				(2)in paragraph (1)—
					(A)in
			 the matter preceding subparagraph (A), by striking Not later
			 than and all that follows through the Secretary shall
			 and insert The Secretary shall;
					(B)by
			 striking subparagraph (F) and inserting the following:
						
							(F)demonstrate the
				inclusiveness of affected communities and individuals with
				HIV/AIDS;
							;
					(C)in subparagraph (G), by
			 striking the period and inserting ; and; and
					(D)by adding at the end the
			 following:
						
							(H)demonstrate the ability
				of the applicant to expend funds efficiently by not having any unexpended funds
				reallocated under section
				2603(a)(3)(E).
							;
					(3)in paragraph (2)—
					(A)by
			 striking subparagraph (B) and inserting the following:
						
							(B)Demonstrated
				needIn determining demonstrated need for purposes of
				subparagraph (A), the Secretary shall consider relevant factors that impact the
				need for supplemental financial assistance, including—
								(i)the unmet need for such
				services, as determined under section 2602(b)(4) or other community input
				process as defined under section 2609A(a);
								(ii)an increasing need for
				HIV/AIDS-related services, including relative rates of increase in the number
				of cases of HIV/AIDS;
								(iii)the relative rates of
				increase in the number of cases of HIV/AIDS within new or emerging
				subpopulations;
								(iv)the current prevalence
				of HIV/AIDS;
								(v)relevant factors related
				to the cost and complexity of delivering health care to individuals with
				HIV/AIDS in the eligible area;
								(vi)the impact of co-morbid
				factors, including co-occurring infections, determined relevant by the
				Secretary;
								(vii)the prevalence of
				homelessness;
								(viii)the prevalence of
				individuals described under section 2602(b)(2)(M);
								(ix)the relevant factors
				that limit access to health care, including geographic variation, adequacy of
				health insurance coverage, and language barriers; or
								(x)the impact of a
				precipitous decline in the amount received under this subpart to an increase in
				unmet need for such services.
								;
				and
					(B)by striking subparagraphs
			 (C) and (D).
					106.Administrative
			 costsSection 2604(f) of the
			 Public Health Service Act (42 U.S.C. 300ff–14(f)) is amended—
				(1)in paragraph (1), by striking 5
			 percent and inserting 10 percent; and
				(2)in
			 paragraph (2)(B), by inserting the activities carried out by HIV health
			 services planning council as established under section 2602(b), after
			 including.
				107.AuditsSection 2605(a) of the Public Health Service
			 Act (42 U.S.C. 300ff–15(a)) is amended—
				(1)in paragraph (8), by striking
			 and at the end;
				(2)in
			 paragraph (9), by striking the period and inserting ; and;
			 and
				(3)by
			 adding at the end the following:
					
						(10)that the chief elected
				official will submit to the lead State agency under section 2617(b)(4), audits
				regarding funds expended in accordance with this part every 2 years and shall
				include necessary client-based data to compile unmet need calculations and
				Statewide coordinated statements of need
				process.
						.
				108.Planning council
			 representationSection
			 2602(b)(2)(G) of the Public Health Service Act (42 U.S.C. 300ff–12(b)(2)(G)) is
			 amended by inserting , Native Americans, individuals co-infected with
			 hepatitis B or C after disease.
			109.Payer of last
			 resortSection 2605(a)(6)(A)
			 of the Public Health Service Act (42 U.S.C. 300ff–15(a)(6)(A)) is amended by
			 inserting (except for a program administered by or providing the
			 services of the Indian Health Service) before the semicolon.
			110.Transitional grants
			 for other areas
				(a)In
			 generalPart A of title XXVI
			 of the Public Health Service Act (42 U.S.C. 300ff–11) is amended—
					(1)by
			 inserting after the part heading the following:
						
							IGeneral grant
				provisions
							;
					(2)by redesignating sections
			 2606 and 2607 as sections 2610 and 2610A, respectively; and
					(3)by adding at the end the
			 following:
						
							IITransitional
				grants
								2609.Establishment
									(a)Eligible areas
										(1)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall, subject to subsection (b),
				make grants in accordance with this subpart for the purpose of assisting in the
				provision of the services specified in section 2604 in any metropolitan
				area—
											(A)for which there has been reported
				to and confirmed by the Director of the Centers for Disease Control and
				Prevention a cumulative total of at least 1,000, but less than 2,000, cases of
				acquired immune deficiency syndrome for the most recent period of 5 calendar
				years for which such data are available; and
											(B)for which there has been reported
				to and confirmed by the Director of the Centers for Disease Control and
				Prevention a cumulative total of at least 500, but less than 1,000, cases of
				acquired immune deficiency syndrome for the most recent period of 5 calendar
				years for which such data are available.
											(2)Additional eligible
				areasWith respect to fiscal year 2007, a metropolitan area that
				received funding under this part for fiscal year 2006 but which does not meet
				the eligibility threshold described in paragraph (1)(A) for fiscal year 2007
				shall be deemed to be eligible under such paragraph (1)(A).
										(b)Continued status as
				eligible areaNotwithstanding
				any other provision of this section, a metropolitan area shall continue to be
				eligible to receive a grant under this section until such area, for three
				consecutive grant years, fails to meet the applicable requirement of
				subparagraph (A) or (B) of subsection (a)(1) concerning the number of living
				cases of AIDS over the most recent 5-year period.
									2609A.Application of other
				provisions
									(a)Administration
										(1)In generalThe provisions of section 2602 shall apply
				to areas that receive a grant under this subpart, except that the chief elected
				official may elect not to comply with the provisions of subsection (b), so long
				as the official provides documentation to the Secretary that details the
				process used to obtain community input (particularly from those inflected with
				HIV) for the design and implementation of activities related to such
				grant.
										(2)ExceptionThe exception provided for in paragraph (1)
				shall not apply in fiscal years 2007 through 2009 to areas that receive funding
				under this part.
										(b)DistributionThe provisions of section 2603 shall apply
				for purposes of awarding grants under this subpart, except that—
										(1)with respect to areas described in section
				2609(a)(1)(A)—
											(A)662/3 percent of the
				amounts appropriated under section 2609B(1) for each fiscal year shall be
				allocated to such areas as provided for in section 2603(a); and
											(B)331/3 percent
				of the amounts appropriated under section 2609B(1) for each fiscal year shall
				be allocated to such areas as provided for in section 2603(b); and
											(2)with respect to areas
				described in section 2609(a)(1)(B), 100 percent of the amounts appropriated
				under section 2609B(2) for each fiscal year shall be allocated to such areas as
				provided for in section 2603(a).
										(c)Hold
				harmlessParagraph (4) of section 2603(a) shall not apply to an
				area for purposes of this subpart.
									(d)Use of
				amountsAmounts provided to an area under a grant under this part
				shall be used by such entity as provided for in section 2604.
									(e)ApplicationTo
				be eligible to receive a grant under this subpart, an area shall submit to the
				Secretary an application that meets the requirements of section 2605.
									(f)Technical assistance
				and definitionsThe provisions of sections 2606 and 2707 shall
				apply for purposes of this subpart, except that with respect to the definition
				of metropolitan area in section 2607(2), such term shall be applied so that for
				purposes of determining eligible areas, the Secretary shall use the boundaries
				of a respective area that were used when the area involved initially receive
				funding under this part.
									2609B.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subpart—
									(1)with respect to areas described in section
				2609(a)(1)(A), $123,300,000 for fiscal year 2007, $127,900,000 for fiscal year
				2008, $132,600,000 for fiscal year 2009, $137,500,000 for fiscal year 2010, and
				$142,600,000 for fiscal year 2011; and
									(2)with respect to areas described in
				section 2609(a)(1)(B), $5,000,000 for each of the fiscal years 2007 through
				2011.
									IIIGeneral
				provisions
							.
					(b)RepealSection
			 2620 of the Public Health Service Act (42 U.S.C. 300ff–30) is repealed.
				111.Authorization of
			 appropriationsSubpart I of
			 part A of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–11) is
			 amended by adding at the end the following:
				
					2606.Authorization of
				appropriationsFor the purpose
				of carrying put this subpart, there are authorized to be appropriated
				$418,600,000 for fiscal year 2007, $434,100,000 for fiscal year 2008,
				$450,100,000 for fiscal year 2009, $466,800,000 for fiscal year 2010, and
				$484,100,000 for fiscal year
				2011.
					.
			IICare grants
			201.Living cases of
			 HIV/AIDS
				(a)PrioritySection
			 2611(b)(1) of the Public Health Service Act (42 U.S.C. 300ff–21(b)(1)) is
			 amended—
					(1)by
			 striking acquired immune deficiency syndrome and inserting
			 HIV/AIDS; and
					(2)by
			 striking such syndrome and inserting
			 HIV/AIDS.
					(b)ApplicationSection
			 2617(d)(3) of the Public Health Service Act (42 U.S.C. 300ff–27(d)(3)) is
			 amended—
					(1)in
			 subparagraph (A), by striking acquired immune deficiency
			 syndrome and inserting HIV/AIDS; and
					(2)in
			 subparagraph (C), by striking acquired immune deficiency
			 syndrome and inserting HIV/AIDS.
					(c)Distribution of
			 fundsSection 2618(a) of the Public Health Service Act (42 U.S.C.
			 300ff–28(a)) is amended—
					(1)in paragraph
			 (1)(A)(i)—
						(A)in subclause (I), by
			 striking cases of acquired immune deficiency syndrome, as determined
			 under paragraph (2)(D) and inserting living cases of AIDS
			 (reported to and confirmed by the Director of the Centers for Disease Control
			 and Prevention); and
						(B)in subclause (II)—
							(i)by
			 striking cases of acquired immune deficiency syndrome, as determined
			 under paragraph (2)(D) and inserting living cases of AIDS
			 (reported to and confirmed by the Director of the Centers for Disease Control
			 and Prevention); and
							(ii)by
			 inserting and after the semicolon; and
							(2)in paragraph (2)—
						(A)in subparagraph (B), by
			 striking estimated number of living cases of acquired immune deficiency
			 syndrome and inserting number of living cases of
			 HIV/AIDS;
						(B)in subparagraph
			 (C)—
							(i)by
			 striking estimated each place that such term appears; and
							(ii)by
			 striking acquired immune deficiency syndrome each place that
			 such appears and inserting HIV/AIDS; and
							(C)by striking subparagraph
			 (D) and inserting the following:
							
								(F)Living cases of
				HIV/AIDS
									(i)In
				generalExcept as provided for in clause (ii) and (iii), the
				amount determined in this subparagraph is the number of living cases of
				HIV/AIDS (reported to and confirmed by the Director of the Centers for Disease
				Control and Prevention) through December 31 of the most recent calendar year
				involved.
									(ii)Fiscal years 2007
				through 2010For each of fiscal years 2007 through 2010, the
				Secretary may use the proxy number for the number of HIV cases described in
				clause (iii) if—
										(I)the State
				involved—
											(aa)is reporting, or the
				State will by October 1, 2006 have submitted a transition plan for reporting,
				accurate and reliable HIV cases to the Director of the Centers for Disease
				Control and Prevention; or
											(bb)not later than October
				1, 2006, make all necessary statutory changes to allow for the collection of
				HIV data certified by the Director of the Centers for Disease Control and
				Prevention;
											(II)the State involved will
				by April 1, 2008, begin reporting accurate and reliable HIV cases, as
				determined by the Director of the Centers for Disease Control and Prevention;
				and
										(III)the Director of the
				Centers for Disease Control and Prevention has determined that such State does
				not have an established HIV surveillance system.
										(iii)Amount
				determinedWith respect to each of fiscal years 2007 through
				2010, the amount determined under this subparagraph shall be the lesser
				of—
										(I)the product of 0.9 and
				the number of living AIDS cases in the area involved; or
										(II)an amount equal to 110
				percent of the funding level for the previous fiscal
				year.
										.
						202.AIDS Drug Assistance
			 Program
				(a)Requirement of minimum
			 drug listSection 2616 of the Public Health Service Act (42
			 U.S.C. 300ff–26) is amended—
					(1)in subsection (c), by striking paragraph
			 (1) and inserting the following:
						
							(1)ensure that those treatments contained on
				the list of core AIDS Drug Assistance Program antiretroviral medications
				developed by the Secretary based on Public Health Service guidelines, are the
				minimum required treatments to be included under the program established under
				this section;
							;
				and
					(2)in subsection (d), by
			 adding at the end the following: The Secretary, in consultation with the
			 Public Health Service, shall develop and maintain a list of classes of core
			 AIDS Drug Assistance Program antiretroviral medications that shall be based
			 upon those medications included in the Department of Health and Human Service’s
			 Public Health Service HIV/AIDS Clinical Practice Guidelines for use of HIV/AIDS
			 Drugs, drugs needed to manage symptoms associated with HIV
			 infection..
					(b)State
			 requirementsSubclauses (I) through (III) of section
			 2618(a)(2)(I)(ii) of the Public Health Service Act (42 U.S.C.
			 300ff–28(a)(2)(I)(ii) (I)–(III)) are amended to read as follows:
					
						(I)In
				generalFrom amounts made available under subclause (V), the
				Secretary shall award supplemental grants to States described in subclause (II)
				to enable such States to purchase and distribute to eligible individuals (as
				described in section 2616(b)), pharmaceutical therapeutics described under
				sections 2616(a) and 2616(c).
						(II)Eligible
				StatesFor purposes of subclause (I), a State shall be an
				eligible State if the State did not have unexpended funds subject to
				reallocation under section 2618(d) and, in accordance with criteria established
				by the Secretary, demonstrates a severe need for a grant under this clause. In
				developing such criteria, the Secretary shall consider eligibility standards,
				formulary composition, the number of eligible individuals to whom a State is
				unable to provide therapeutics described in section 2616(a), and an
				unanticipated increase of eligible individuals with HIV/AIDS.
						(III)State
				requirementsThe Secretary may not make a grant to a State under
				this clause unless the State agrees that the State will make available
				(directly or through donations of public or private entities) non-Federal
				contributions toward the activities to be carried out under the grant in an
				amount equal to $1 for each $4 of Federal funds provided in the grant, except
				that the Secretary may waive this subclause if the State has otherwise fully
				complied with section 2617(d) with respect to the grant year
				involved.
						.
				(c)Increase in ADAP
			 set-asideSection 2618(a)(2)(I)(ii)(V) of the Public Health
			 Service Act (42 U.S.C. 300ff–28(a)(2)(I)(ii)(V)) is amended by striking
			 3 and inserting 5.
				(d)Drug rebate
			 programSection 2616 of the Public Health Service Act (42 U.S.C.
			 300ff–26) is amended by adding at the end the following:
					
						(f)Drug rebate
				programA State shall ensure that any drug rebates received on
				drugs purchased from funds provided under this section are applied to
				activities supported under this title, with a preference for activities
				described under this
				section.
						.
				203.CoordinationSection 2617(b) of the Public Health Service
			 Act (42 U.S.C. 300ff–27(b)) is amended—
				(1)by redesignating paragraphs (4) through (6)
			 as paragraphs (5) through (7), respectively;
				(2)by
			 inserting after paragraph (3), the following:
					
						(4)the designation of a lead
				State agency that shall—
							(A)administer all assistance
				received under this part;
							(B)conduct the needs
				assessment and prepare the State plan under paragraph (3);
							(C)prepare all applications
				for assistance under this part;
							(D)receive notices with
				respect to programs under this title;
							(E)every 2 years, collect
				and submit to the Secretary all audits from grantees within the State,
				including audits regarding funds expended in accordance with this part;
				and
							(F)carry out any other
				duties determined appropriate by the Secretary to facilitate the coordination
				of programs under this
				title.
							;
				(3)in paragraph (5) (as so
			 redesignated)—
					(A)in
			 the matter preceding subparagraph (A), by striking under this
			 part and inserting under any provision of this
			 title;
					(B)in
			 subparagraph (E), by striking and at the end; and
					(C)by
			 inserting after subparagraph (F), the following:
						
							(G)includes key outcomes to
				be measured by all entities in the State receiving assistance under this title;
				and
							.
					204.Distribution of
			 funds
				(a)In
			 generalSection 2618(a)(2) of
			 the Public Health Service Act (42 U.S.C. 300ff–28(a)(2)) is amended—
					(1)in subparagraph
			 (A)—
						(A)in clause (i), by
			 striking and (I) and inserting , (I), and (J);
			 and
						(B)in clause (ii)—
							(i)in subclause (I)—
								(I)by
			 striking 0.8 and inserting 0.75; and
								(II)by
			 striking and at the end;
								(ii)in subclause (II), by
			 striking the period and inserting ; and; and
							(iii)by adding at the end
			 the following:
								
									(III)the product of 0.05 and
				the ratio of the locality distribution factor (as determined under subparagraph
				(D)) to the sum of the respective State distribution factors for all States and
				territories.
									;
							(2)in subparagraph (C)(ii),
			 by striking (as determined under part A) and inserting
			 under subpart I of part A and an eligible area under section
			 2609(a)(1)(A);
					(3)by inserting after
			 subparagraph (C), the following:
						
							(D)Locality distribution
				factorFor purposes of subparagraph (A)(ii)(III), the term
				locality distribution factor means an amount equal to the sum
				of—
								(i)the number of living
				cases of HIV/AIDS in the State or territory involved, as determined under
				subparagraph (F); less
								(ii)the number of living
				cases of HIV/AIDS in such State or territory that are within an eligible area
				(as determined under subpart I of part A and section
				2609(a)(1)(A)).
								;
					(4)by striking subparagraph
			 (E) and inserting the following:
						
							(E)Severity of
				need
								(i)Fiscal years beginning
				with 2011If, by January 1, 2010, the Secretary notifies the
				appropriate committees of Congress that the Secretary has developed a severity
				of need index, in accordance with clause (v), the provisions of subparagraphs
				(A) through (D) shall not apply for fiscal year 2011 or any fiscal year
				thereafter, and the Secretary shall use the severity of need index (as defined
				in clause (iv)) for the determination of the formula allocations, subject to
				the Congressional Review Act.
								(ii)Subsequent fiscal
				yearsIf, on or before any January 1 that is subsequent to the
				date referred to in clause (i), the Secretary notifies the appropriate
				committees of Congress that the Secretary has developed a severity of need
				index, in accordance with clause (v), for each succeeding fiscal year, the
				provisions of subparagraphs (A) through (D) shall not apply, and the Secretary
				shall use the severity of need index (as defined in clause (iv)) for the
				determination of the formula allocations, subject to the Congressional Review
				Act.
								(iii)Fiscal year
				2013The Secretary shall notify the appropriate committees of
				Congress that the Secretary has developed a severity of need index by January
				1, 2012, and the provisions of subparagraphs (A) through (D) shall not apply,
				and the Secretary shall use the severity of need index (as defined in clause
				(iv)) for the formula allocations for fiscal year 2013, subject to the
				Congressional Review Act.
								(iv)Definition of severity
				of need indexIn this subparagraph, the term severity of
				need index means the index of the relative needs of individuals within
				the State, as identified by a variety of different factors, and is a factor
				that is multiplied by the number of living HIV/AIDS cases in the State,
				providing different weights to those cases based on their needs.
								(v)Requirements for
				secretarial notificationWhen the Secretary notifies the
				appropriate committees of Congress that the Secretary has developed a severity
				of need index, the Secretary shall provide the following:
									(I)Methodology for and
				rationale behind developing the severity of need index, including information
				related to the field testing of the severity of need index.
									(II)Expected changes in
				funding allocations, given the application of the severity of need index and
				the elimination of the provisions of subparagraphs (A) through (D).
									(III)Information regarding
				the process by which the Secretary received community input regarding the
				application of the severity of need index.
									(IV)Timeline and process for
				the implementation of the severity of need index to ensure that it is applied
				in the following fiscal year.
									(vi)Annual
				reportsNot later than 1 year after the date of enactment of the
				Ryan White HIV/AIDS Treatment Modernization
				Act of 2006, and annually thereafter until the Secretary notifies
				Congress that the Secretary has developed a severity of need index in
				accordance with this subparagraph, the Secretary shall prepare and submit to
				the appropriate committees of Congress a report—
									(I)that updates progress
				toward having client level data;
									(II)that updates the
				progress toward having a severity of need index, including information related
				to the methodology and process for obtaining community input; and
									(III)that, as applicable,
				states whether the Secretary could develop a severity of need index before
				fiscal year
				2010.
									.
					(5)by striking subparagraph
			 (G), and inserting the following:
						
							(G)Unexpended
				funds
								(i)In
				generalA State that has unobligated funds for a fiscal year
				under a grant under this part shall—
									(I)return such funds to the
				Secretary to be applied as provided for in section 2620; or
									(II)submit an application to
				the Secretary for the use of such funds in the succeeding fiscal year that
				includes a description of the manner in which the State intends to use such
				funds.
									(ii)CarryoverWith
				respect to an application received under clause (i)(II), the Secretary shall
				determine whether the State involved may carryover any unobligated funds for
				use under this part in the succeeding fiscal year or whether such amounts shall
				be returned to the Secretary for use under section 2620. Notice shall be
				provided to the area of such determination.
								(iii)Failure to expend
				fundsAmounts carried over by a State under this subparagraph
				that are not expended in the succeeding fiscal year shall be returned to the
				Secretary for use under section 2610.
								(iv)Consideration in
				making grantsThe Secretary may, in determining the amount of a
				grant for a fiscal year under this paragraph, adjust the grant amount to
				reflect the amount of unexpended and uncanceled grant funds remaining at the
				end of the fiscal year preceding the year for which the grant determination is
				to be made. The amount of any such unexpended funds shall be determined using
				the financial status report of the
				grantee.
								;
					(6)by striking subparagraph
			 (H); and
					(7)in subparagraph (I)(ii),
			 by striking subclause (VI) and inserting the following:
						
							(VI)Increases in
				grant
								(aa)In
				generalFor eligible areas receiving grants under this section in
				fiscal year 2007, the Secretary shall increase the amount of the grant made
				pursuant to paragraph (2) for the State to ensure that—
									(AA)for fiscal year 2007,
				the grant is not less than 90 percent of the amount of the grant made for the
				State under section 2620 and section 2618(a) for the base year;
									(BB)for fiscal year 2008,
				the grant is not less than 85 percent of the amount of such base year grant;
				and
									(CC)for fiscal year 2009,
				the grant is not less than 80 percent of the amount of the base year
				grant.
									(bb)Base
				yearWith respect to grants made pursuant to paragraph (2) for an
				State, the base year shall be fiscal year
				2006.
								.
					(b)ReallocationSection
			 2618(d) of the Public Health Service Act (42 U.S.C. 300ff–28(d)) is amended by
			 striking in proportion to the original grants made to such
			 States and insert reallocated pursuant to section
			 2620.
				205.Core medical
			 servicesSection 2612 of the
			 Public Health Service Act (42 U.S.C.
			 300ff–22) is amended by adding at the end the following:
				
					(e)Required funding for
				core medical services
						(1)In
				generalNotwithstanding any other provision of law, a grantee
				under this part shall expend not less than 75 percent of the funds received
				under the grant on core medical services, except that the Secretary shall waive
				the application of this subsection with respect to a grantee if the Secretary
				determines that, within the service area of the grantee—
							(A)there is
				no waiting lists for AIDS Drug Assistance Program services; and
							(B)core
				medical services are available to all individuals infected with
				HIV/AIDS.
							(2)Core medical
				servicesFor purposes of this subsection, the term core
				medical services with respect to an individual infected with HIV/AIDS
				(including the co-occurring diseases of the individual) means the following
				services:
							(A)Outpatient and ambulatory
				health services.
							(B)AIDS Drug
				Assistance Program treatments.
							(C)AIDS
				pharmaceutical assistance.
							(D)Oral
				health care.
							(E)Early
				intervention services.
							(F)Health
				insurance premium and cost sharing assistance for low-income
				individuals.
							(G)Home
				health care.
							(H)Hospice
				services.
							(I)Home and
				community-based health services as defined under section 2614(c), except
				homemaker services.
							(J)Mental
				health services.
							(K)Substance
				abuse outpatient care.
							(L)Medical
				case management, including treatment adherence services.
							(3)Support
				servicesNotwithstanding any other provision of law, and subject
				to paragraph (1), a grantee under this part, subject to the approval of the
				Secretary, may provide support services (such as respite care for individuals
				with HIV/AIDS, outreach services, medical transportation, nutritional
				counseling, linguistic services, and referral for health care and support
				services for individuals with HIV/AIDS) needed to achieve medical outcomes
				which are related to the medical outcomes for an individual infected with HIV
				and approved by the Secretary.
						(4)Definition of medical
				outcomesIn this subsection, the term medical
				outcomes means those outcomes affecting the HIV-related clinical status
				of an individual with HIV/AIDS.
						(5)Unexpended
				fundsAny amounts required to be expended for core medical
				services or support services under this subsection that remain unobligated at
				the end of the fiscal year in which the funds were awarded shall be remitted to
				the Secretary for reallocation under section
				2620.
						.
			206.Supplemental
			 grants
				(a)In generalSection 2620 of the Public Health Service
			 Act (42 U.S.C. 300ff–30) is amended to read as follows:
					
						2620.Supplemental
				grants
							(a)In
				generalThe Secretary shall utilize amounts appropriated under
				section 2622 for a fiscal year and made available in accordance with subsection
				(c) to award grants to States whose applications under section 2617 demonstrate
				a need in the State for supplemental financial assistance to combat the HIV
				epidemic and that have not had unexpended funds subject to the reallocation
				under section 2618(a)(2)(G).
							(b)Demonstrated
				needIn determining demonstrated need for purposes of subsection
				(a), the Secretary shall consider relevant factors that impact the need for
				supplemental financial assistance, including—
								(1)the unmet need for such
				services, as determined under section 2602(b)(4) or other community input
				process as defined under section 2609A(a);
								(2)an increasing need for
				HIV/AIDS-related services, including relative rates of increase in the number
				of cases of HIV/AIDS;
								(3)the relative rates of
				increase in the number of cases of HIV/AIDS within new or emerging
				subpopulations;
								(4)the current prevalence of
				HIV/AIDS;
								(5)relevant factors related
				to the cost and complexity of delivering health care to individuals with
				HIV/AIDS in the eligible area;
								(6)the impact of co-morbid
				factors, including co-occurring infections, determined relevant by the
				Secretary;
								(7)the prevalence of
				homelessness;
								(8)the prevalence of
				individuals described under section 2602(b)(2)(M);
								(9)the relevant factors that
				limit access to health care, including geographic variation, adequacy of health
				insurance coverage, and language barriers; or
								(10)the impact of a
				precipitous decline in the amount received under this subpart to an increase in
				unmet need for such services.
								(c)Amount and trigger of
				funding
								(1)AmountFor
				each fiscal year beginning with the trigger year described in paragraph (2),
				the Secretary shall make available for purposes of awarding grants under this
				section, 1/3 of the sum of—
									(A)the
				amount appropriated under section 2622 for such fiscal year; less
									(B)the
				amount made available to carry out section 2618(a)(2)(I) and section 2621 for
				such fiscal year.
									(2)Trigger
				yearThis section shall be effective only for fiscal years
				beginning in the first fiscal year in which the amount appropriated under
				section 2621, excluding any amounts made available to carry out section
				2618(a)(2)(I) and section 2621 for such fiscal year, exceeds the amount
				appropriated under section 2677(b) (as such section existed on the day before
				the date of enactment of the Ryan White
				HIV/AIDS Treatment Modernization Act of 2006) for fiscal year
				2006, excluding any amount made available to carry out section 2618(a)(2)(I)
				for fiscal year
				2006.
								.
				(b)Conforming
			 amendmentsSection 2618 of the Public Health Service Act (42
			 U.S.C. 300ff–28) is amended—
					(1)in
			 subsection (a)(1), by striking section 2677 and inserting
			 section 2622 and to the provisions of section 2620; and
					(2)in
			 subsection (c)(1), by inserting “, except for grants awarded under section
			 2620,” after under this part.
					207.Reduction of the ADAP
			 waiting listSubpart I of part
			 B of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–21 et seq.)
			 is amended by adding at the end the following:
				
					2621.Reduction of the ADAP
				waiting list
						(a)In
				generalIf the Secretary determines that there is additional need
				for States to have funds to provide eligible individuals (as described in
				section 2616(b)) appropriate access to pharmaceutical therapies, the Secretary
				may make supplemental grants to States described in subsection (b) to enable
				such States to purchase and distribute to eligible individuals pharmaceutical
				therapies as described in sections 2616(a) and 2616(e).
						(b)Eligible
				StatesFor purposes of subsection (a), a State is an eligible
				State if the State did not have unexpended funds subject to reallocation under
				section 2618(d), and, in accordance with criteria established by the Secretary,
				demonstrates a need for a grant under such subsection. In developing such
				criteria, the Secretary shall consider eligibility standards, formulary
				composition, the number of eligible individuals to whom the State is unable to
				provide therapeutics described in section 2616(a), and unanticipated increases
				in the number of eligible individuals.
						(c)State
				requirementsThe Secretary may not make a grant to a State under
				this section unless the State involved agrees that the State will make
				available (directly or through donations from public or private entities)
				non-Federal contributions toward the activities to be carried out under the
				grant in an amount equal to $1 for each $4 of Federal funds provided under the
				grant, except that the Secretary may waive this subsection if the State has
				otherwise fully complied with section 2617(d) with respect to the grant year
				involved.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $40,000,000 for fiscal year
				2007.
						.
			208.Native American
			 representationSection
			 2617(b)(6) of the Public Health Service Act (42 U.S.C. 300ff–27(b)(5)), as so
			 redesignated, is amended by inserting Native Americans within the
			 State, before representatives of grantees.
			209.Payer of last
			 resortSection
			 2617(b)(7)(F)(ii) of the Public Health Service Act (42 U.S.C. 300ff–27(b)(6))is
			 amended by inserting (except for a program administered by or providing
			 the services of the Indian Health Services) before the
			 semicolon.
			210.HepatitisSection 2614(a)(3) of the Public Health
			 Service Act (42 U.S.C. 300ff–24(a)(3)) is amended by inserting ,
			 including speciality care (including vaccinations) for hepatitis
			 coinfection, after health services.
			211.Authorization of
			 appropriationsSubpart I of
			 part B of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–21 et
			 seq.), as amended by section 207, is further amended by adding at the end the
			 following:
				
					2622.Authorization of
				appropriationsFor the purpose
				of carrying put this subpart, there are authorized to be appropriated
				$1,190,400,000 for fiscal year 2007, $1,193,000,000 for fiscal year 2008,
				$1,237,100,000 for fiscal year 2009, $1,282,900,000 for fiscal year 2010, and
				$1,330,300,000 for fiscal year
				2011.
					.
			IIIEarly intervention
			 services
			301.Categorical
			 grants
				(a)Establishment of
			 programSection 2651(b) of the Public Health Service Act (42
			 U.S.C. 300ff–51(b)) is amended—
					(1)in paragraph (2)(D), by
			 striking the disease and inserting
			 HIV/AIDS;
					(2)in paragraph
			 (4)(B)—
						(A)in
			 clause (i), by striking paragraphs (1) and all that follows
			 through 2652(a) and inserting subparagraphs (A), (D),
			 (E), and (F) of section 12652(a)(1); and
						(B)in
			 clause (ii), by striking paragraphs (3) and (4) of section
			 2652(a) and inserting subparagraphs (B) and (C) of section
			 2652(a)(1); and
						(3)in paragraph (5)(A), by
			 striking the disease each place that such appears and inserting
			 HIV/AIDS.
					(b)Minimum qualification
			 of granteesSection 2652(a) of the Public Health Service Act (42
			 U.S.C. 300ff–52(a)) is amended to read as follows:
					
						(a)Eligible
				entities
							(1)In
				generalThe entities referred to in section 2651(a) are public
				entities and nonprofit private entities that are—
								(A)federally-qualified
				health centers under section 1905(l)(2)(B) of the Social Security Act;
								(B)grantees
				under section 1001 (regarding family planning) other than States;
								(C)comprehensive hemophilia
				diagnostic and treatment centers;
								(D)rural
				health clinics;
								(E)health
				facilities operated by or pursuant to a contract with the Indian Health
				Service;
								(F)nonprofit
				private entities that provide comprehensive primary care services to
				populations at risk of HIV/AIDS.
								(2)Underserved
				populationsEntities described in paragraph (1) shall serve
				underserved populations which may include minority populations and Native
				American populations, ex-offenders, individuals co-infected with HIV and
				hepatitis B or C, low-income populations, inner city populations, and rural
				populations.
							.
				(c)Preferences in making
			 grantsSection 2653 of the Public Health Service Act (42 U.S.C.
			 300ff–53) is amended—
					(1)in subsection
			 (b)(1)—
						(A)in
			 subparagraph (A), by striking acquired immune deficiency
			 syndrome and inserting HIV/AIDS; and
						(B)in
			 subparagraph (D), by inserting before the semicolon the following: and
			 the number of cases of individuals coinfected with HIV/AIDS and hepatitis B or
			 C; and
						(2)in subsection (d)(2), by
			 striking special consideration and inserting
			 preference.
					(d)Planning and
			 development grantsSection 2654(c) of the Public Health Service
			 Act (42 U.S.C. 300ff–54(c)) is amended—
					(1)in paragraph (1)—
						(A)in
			 subparagraph (A), by striking HIV; and
						(B)in
			 subparagraph (B), by striking HIV and inserting
			 HIV/AIDS; and
						(2)in paragraph (3), by
			 striking or underserved communities and inserting areas
			 or to underserved populations.
					(e)Authorization of
			 appropriationsSection 2655 of the Public Health Service Act (42
			 U.S.C. 300ff–55) is amended by striking such sums and all that
			 follows through 2005 and inserting , $218,600,000 for
			 fiscal year 2007, $226,700,000 for fiscal year 2008, $235,100,000 for fiscal
			 year 2009, $234,800,000 for fiscal year 2010, and $252,800,000 for fiscal year
			 2011.
				302.General
			 provisions
				(a)Counseling
			 servicesSection 2662(a) of the Public Health Service Act (42
			 U.S.C. 300ff–62(a)) is amended by striking the disease and
			 inserting HIV/AIDS.
				(b)Applicability of
			 certain requirementsSection 2663 of the Public Health Service
			 Act (42 U.S.C. 300ff–63) is amended by striking will, without
			 and all that follows through be carried and inserting
			 with funds appropriated through this Act will be carried.
				(c)Additional required
			 agreementsSection 2664(a) of the Public Health Service Act (42
			 U.S.C. 300ff–64(a)) is amended—
					(1)in paragraph (1)—
						(A)in
			 subparagraph (A), by striking and at the end;
						(B)in
			 subparagraph (B), by striking and at the end; and
						(C)by
			 adding at the end the following:
							
								(C)information regarding how
				the expected expenditures of the grant are related to the planning process for
				localities funded under part A (including the planning process described in
				section 2602) and for States funded under part B (including the planning
				process described in section 2617(b)); and
								(D)a specification of the
				expected expenditures and how those expenditures will improve overall client
				outcomes, as described in the State plan under section 2617(b) or through
				additional outcome measures;
								;
				
						(2)in paragraph (2), by
			 striking the period and inserting a semicolon; and
					(3)by adding at the end the
			 following:
						
							(3)the applicant agrees to
				provide additional documentation to the Secretary regarding the process used to
				obtain community input into the design and implementation of activities related
				to such grant; and
							(4)the applicant agrees to
				submit to the lead State agency under section 2617(b)(4) audits regarding funds
				expended in accordance with this title and shall include necessary client level
				data to complete unmet need calculations and Statewide coordinated statements
				of need
				process.
							.
					303.Core medical
			 servicesSubpart II of part C
			 of title XXVI of the Public Health Service
			 Act (42 U.S.C. 300ff–61 et seq.) is amended by adding at the end the
			 following:
				
					2688.Required funding for
				core medical services
						(a)In
				generalNotwithstanding any other provision of law, a grantee
				under this part shall expend not less than 75 percent of the funds received
				under the grant on core medical services, except that the Secretary shall waive
				the application of this section with respect to a grantee if the Secretary
				determines that, within the service area of the grantee—
							(1)there is no waiting lists
				for AIDS Drug Assistance Program services; and
							(2)core medical services are
				available to all individuals infected with HIV/AIDS.
							(b)Core medical
				servicesFor purposes of this section, the term core
				medical services with respect to an individual infected with HIV/AIDS
				(including the co-occurring diseases of the individual) means the following
				services:
							(1)Outpatient and ambulatory
				health services.
							(2)AIDS Drug Assistance
				Program treatments.
							(3)AIDS pharmaceutical
				assistance.
							(4)Oral health care.
							(5)Early intervention
				services.
							(6)Health insurance premium
				and cost sharing assistance for low-income individuals.
							(7)Home health care.
							(8)Hospice services.
							(9)Home and community-based
				health services as defined under section 2614(c), except homemaker
				services.
							(10)Mental health
				services.
							(11)Substance abuse
				outpatient care.
							(12)Medical case management,
				including treatment adherence services.
							(c)Support
				servicesNotwithstanding any other provision of law, and subject
				to subsection (a), a grantee under this part, subject to the approval of the
				Secretary, may provide support services (such as respite care for individuals
				with HIV/AIDS, outreach services, medical transportation, nutritional
				counseling, linguistic services, and referral for health care and support
				services for individuals with HIV/AIDS) needed to achieve medical outcomes
				which are related to the medical outcomes for an individual infected with HIV
				and approved by the Secretary.
						(d)Definition of medical
				outcomesIn this section, the term medical
				outcomes means those outcomes affecting the HIV-related clinical status
				of an individual with HIV/AIDS.
						(e)Unexpended
				fundsAny amounts required to be expended for core medical
				services or support services under this section that remain unobligated at the
				end of the fiscal year in which the funds were awarded shall be remitted to the
				Secretary for reallocation under this
				section.
						.
			304.Payer of last
			 resortSection 2664(f)(1)(A)
			 of the Public Health Service Act (42 U.S.C. 300ff–64(f)(1)(A)) is amended by
			 inserting (except for a program administered by or providing the
			 services of the Indian Health Service) before the semicolon.
			IVWomen, infants,
			 children, and youth
			401.Women, infants, children, and
			 youthPart D of title XXVI of
			 the Public Health Service Act (42 U.S.C. 300ff–71 et seq.) is amended to read
			 as follows:
				
					DWomen, infants, children,
				and youth
						2671.Grants for
				coordinated services and access to research for women, infants, children, and
				youth
							(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall award grants to public and
				nonprofit private entities (including a health facility operated by or pursuant
				to a contract with the Indian Health Service) that provide family-centered care
				involving outpatient or ambulatory care (directly or through contracts) for
				women, infants, children, and youth with HIV/AIDS.
							(b)Additional services for
				patients and familiesFunds provided under grants awarded under
				subsection (a) may be also be used for the following support services:
								(1)Family-centered care
				including case management.
								(2)Referrals for additional
				services including—
									(A)referrals
				for inpatient hospital services, treatment for substance abuse, and mental
				health services; and
									(B)referrals
				for other social and support services, as appropriate.
									(3)Additional services
				necessary to enable the patient and the family to participate in the program
				established by the applicant pursuant to such subsection including services
				designed to recruit and retain youth with HIV.
								(4)The provision of
				information and education on opportunities to participate in HIV/AIDS-related
				clinical research.
								(c)Coordination with other
				entitiesA grant awarded under subsection (a) may be made only if
				the applicant provides an agreement that includes the following:
								(1)The applicant will
				coordinate activities under the grant with other providers of health care
				services under this Act, and under title V of the Social Security Act.
								(2)The applicant will
				participate in the statewide coordinated statement of need under part B (where
				it has been initiated by the public health agency responsible for administering
				grants under part B) and in revisions of such statement.
								(3)The applicant will every
				2 years submit to the lead State agency under section 2617(b)(4) audits
				regarding funds expended in accordance with this title and shall include
				necessary client-level data to complete unmet need calculations and Statewide
				coordinated statements of need process.
								(d)Administration
								(1)ApplicationA
				grant may only be awarded to an entity under subsection (a) if an application
				for the grant is submitted to the Secretary and the application is in such
				form, is made in such manner, and contains such agreements, assurances, and
				information as the Secretary determines to be necessary to carry out this
				section. Such application shall include the following:
									(A)Information regarding how
				the expected expenditures of the grant are related to the planning process for
				localities funded under part A (including the planning process outlined in
				section 2602) and for States funded under part B (including the planning
				process outlined in section 2617(b).
									(B)A
				specification of the expected expenditures and how those expenditures will
				improve overall patient outcomes, as outlined as part of the State plan (under
				section 2617(b)) or through additional outcome measures.
									(2)Quality management
				programA grantee under this section shall implement a quality
				management program to assess the extent to which HIV health services provided
				to patients under the grant are consistent with the most recent Public Health
				Service guidelines for the treatment of HIV/AIDS and related opportunistic
				infection, and as applicable, to develop strategies for ensuring that such
				services are consistent with the guidelines for improvement in the access to
				and quality of HIV health services.
								(e)Annual review of
				programs; evaluations
								(1)Review regarding access
				to and participation in programsWith respect to a grant under
				subsection (a) for an entity for a fiscal year, the Secretary shall, not later
				than 180 days after the end of the fiscal year, provide for the conduct and
				completion of a review of the operation during the year of the program carried
				out under such subsection by the entity. The purpose of such review shall be
				the development of recommendations, as appropriate, for improvements in the
				following:
									(A)Procedures used by the
				entity to allocate opportunities and services under subsection (a) among
				patients of the entity who are women, infants, children, or youth.
									(B)Other
				procedures or policies of the entity regarding the participation of such
				individuals in such program.
									(2)Evaluations—The
				Secretary shall, directly or through contracts with public and private
				entities, provide for evaluations of programs carried out pursuant to
				subsection (a).
								(f)Cap on administrative
				expensesA grantee may not use more than 10 percent of amounts
				received under a grant awarded under this section for administrative
				expenses.
							(g)Training and technical
				assistanceFrom the amounts appropriated under subsection (i) for
				a fiscal year, the Secretary may use not more than 5 percent to provide,
				directly or through contracts with public and private entities (which may
				include grantees under subsection (a)), training and technical assistance to
				assist applicants and grantees under subsection (a) in complying with the
				requirements of this section.
							(h)DefinitionsIn
				this section:
								(1)Administrative
				expensesThe term administrative expenses means
				funds that are to be used by grantees for grant management and monitoring
				activities, including costs related to any staff or activity unrelated to
				services or indirect costs.
								(2)Indirect
				costsThe term indirect costs means costs included
				in a Federally negotiated indirect rate.
								(3)ServicesThe
				term services means—
									(A)services
				that are provided to clients to meet the goals and objectives of the program
				under this section, including the provision of professional, diagnostic, and
				therapeutic services by a primary care provider or a referral to and provision
				of specialty care; and
									(B)services
				that sustain program activity and contribute to or help improve services under
				subparagraph (A).
									(i)Authorization of
				appropriationsFor the purpose of carrying out this section,
				there are authorized to be appropriated, $71,800,000 for each of the fiscal
				years 2007 through
				2011.
							.
			402.GAO
			 ReportNot later than 24
			 months after the date of enactment of this Act, the Comptroller General of the
			 Government Accountability Office shall conduct an evaluation, and submit to
			 Congress a report, concerning the funding provided for under part D of title
			 XXVI of the Public Health Service Act to determine—
				(1)how funds are used to provide the
			 administrative expenses, indirect costs, and services, as defined in section
			 2671(h) of such title, for individuals with HIV/AIDS;
				(2)how funds are used to provide the
			 administrative expenses, indirect costs, and services, as defined in section
			 2671(h) of such title, to family members of women, infants, children, and youth
			 infected with HIV/AIDS;
				(3)how funds are used to provide
			 family-centered care involving outpatient or ambulatory care authorized under
			 section 2671(a) of such title;
				(4)how
			 funds are used to provide additional services authorized under section 2671(b)
			 of such title; and
				(5)how
			 funds are used to help identify HIV-positive pregnant women and connect them
			 with care that can improve their health and prevent perinatal
			 transmission.
				VGeneral
			 provisions
			501.General ProvisionsPart E of title XXVI of the Public Health
			 Service Act (42 U.S.C. 300ff–80 et seq.) is amended to read as follows:
				
					EGeneral
				Provisions
						2681.Coordination
							(a)RequirementThe
				Secretary shall ensure that the Health Resources and Services Administration,
				the Centers for Disease Control and Prevention, the Substance Abuse and Mental
				Health Services Administration, and the Centers for Medicare & Medicaid
				Services coordinate the planning, funding, and implementation of Federal HIV
				programs including the Minority AIDS Initiative under section 2693 to enhance
				the continuity of care and prevention services for individuals with HIV/AIDS or
				those at risk of such disease. The Secretary shall consult with other Federal
				agencies, including the Department of Veterans Affairs, as needed and utilize
				planning information submitted to such agencies by the States and entities
				eligible for assistance under this title.
							(b)ReportThe
				Secretary shall biennially prepare and submit to the appropriate committees of
				the Congress a report concerning the coordination efforts at the Federal,
				State, and local levels described in this section, including a description of
				Federal barriers to HIV program integration and a strategy for eliminating such
				barriers and enhancing the continuity of care and prevention services for
				individuals with HIV/AIDS or those at risk of such disease.
							(c)Integration by
				StateAs a condition of receipt of funds under this title, a
				State shall provide assurances to the Secretary that health support services
				funded under this title will be integrated with other such services, that
				programs will be coordinated with other available programs (including
				Medicaid), and that the continuity of care and prevention services of
				individuals with HIV/AIDS is enhanced.
							(d)Integration by local or
				private entitiesAs a condition of receipt of funds under this
				title, a local government or private nonprofit entity shall provide assurances
				to the Secretary that services funded under this title will be integrated with
				other such services, that programs will be coordinated with other available
				programs (including Medicaid), and that the continuity of care and prevention
				services of individuals with HIV is enhanced.
							2682.Audits
							(a)In
				generalFor fiscal year 2007, and each subsequent fiscal year,
				the Secretary may reduce the amounts of grants under this title to a State or
				political subdivision of a State for a fiscal year if, with respect to such
				grants for the second preceding fiscal year, the State or subdivision fails to
				prepare audits in accordance with the procedures of section 7502 of title 31,
				United States Code. The Secretary shall annually select representative samples
				of such audits, prepare summaries of the selected audits, and submit the
				summaries to the Congress.
							(b)Posting on the
				InternetAll audits that the Secretary receives from the State
				lead agency under section 2617(b)(4) shall be posted on the Internet website of
				the Health Resources and Services Administration.
							2683.Public health
				emergency
							(a)In
				generalIn an emergency area
				and during an emergency period, the Secretary shall have the authority to waive
				such requirements of this title to improve the health and safety of those
				receiving care under this title and the general public, except that the
				Secretary may not expend more than 5 percent of the funds allocated under this
				title for sections 2620 and section 2603(b).
							(b)Emergency area and
				emergency periodIn this section:
								(1)Emergency
				areaThe term emergency area means a geographic area
				in which there exists—
									(A)an
				emergency or disaster declared by the President pursuant to the National
				Emergencies Act of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act; and
									(B)a public
				health emergency declared by the Secretary pursuant to section 319.
									(2)Emergency
				periodThe term emergency period means the period in
				which there exists—
									(A)an
				emergency or disaster declared by the President pursuant to the National
				Emergencies Act of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act; and
									(B)a public
				health emergency declared by the Secretary pursuant to section 319.
									(c)Unobligated
				fundsIf funds under a grant under this section are not expended
				for an emergency in the fiscal year in which the emergency is declared, such
				funds shall be returned to the Secretary for reallocation under sections
				2603(b) and 2620.
							2684.Prohibition on
				promotion of certain activitiesNone of the funds appropriated under this
				title shall be used to fund AIDS programs, or to develop materials, designed to
				promote or encourage, directly, intravenous drug use or sexual activity,
				whether homosexual or heterosexual. Funds authorized under this title may be
				used to provide medical treatment and support services for individuals with
				HIV.
						2685.Privacy
				protectionsThe Secretary
				shall collect client-level data under this title in a manner that is consistent
				with the unique identifier as reported to the Director of the Centers for
				Disease Control and Prevention as of the date of enactment of this
				section.
						2686.GAO
				reportThe Comptroller General
				of the Government Accountability Office shall biennially submit to the
				appropriate committees of Congress a report that includes a description of
				Federal, State, and local barriers to HIV program integration, particularly for
				racial and ethnic minorities, and recommendations for enhancing the continuity
				of care and the provision of prevention services for individuals with HIV/AIDS
				or those at risk for such disease. Such report shall include a demonstration of
				the manner in which funds under this subpart are being expended and to what
				extent the services provided with such funds increase access to prevention and
				care services for individuals with HIV/AIDS and build stronger community
				linkages to address HIV prevention and care for racial and ethnic minority
				communities.
						2687.DefinitionsFor purposes of this title:
							(1)CounselingThe
				term counseling means such counseling provided by an individual
				trained to provide such counseling.
							(2)Family-centered
				careThe term family-centered care means the system
				of services described in this section that is targeted specifically to the
				special needs of infants, children, women and families. Family-centered care
				shall be based on a partnership between parents, professionals, and the
				community designed to ensure an integrated, coordinated, culturally sensitive,
				and community-based continuum of care for children, women, and families with
				HIV/AIDS.
							(3)Families with
				hiv/aidsThe term families with HIV/AIDS means
				families in which one or more members have HIV/AIDS.
							(4) HIVThe
				term HIV means infection with the etiologic agent for acquired
				immune deficiency syndrome.
							(5)HIV/AIDSThe
				term HIV/AIDS means infection with the etiologic agent for
				acquired immune deficiency syndrome, and includes any condition arising from
				such syndrome.
							(6)Official poverty
				lineThe term official poverty line means the
				poverty line established by the Director of the Office of Management and Budget
				and revised by the Secretary in accordance with section 673(2) of the Omnibus
				Budget Reconciliation Act of 1981.
							(7)PersonThe
				term person includes one or more individuals, governments
				(including the Federal Government and the governments of the States),
				governmental agencies, political subdivisions, labor unions, partnerships,
				associations, corporations, legal representatives, mutual companies,
				joint-stock companies, trusts, unincorporated organizations, receivers,
				trustees, and trustees in cases under title 11, United States Code.
							(8)StateThe
				term State, except as otherwise specifically provided, means
				each of the 50 States, the District of Columbia, the Virgin Islands, Guam,
				American Samoa, the Commonwealth of the Northern Mariana Islands, Puerto Rico,
				and the Republic of the Marshall Islands.
							(9)Youth with
				HIVThe term youth with HIV means individuals who
				are 13 through 24 years old and who have
				HIV/AIDS.
							.
			VIDemonstration and
			 training
			601.Demonstration and
			 trainingSubpart I of part F
			 of title XXVI of the Public Health Service Act (42 U.S.C. 300ff–101 et seq.) is
			 amended to read as follows:
				
					FDemonstration and
				training
						ISpecial projects of
				national significance
							2691.Special projects of
				national significance
								(a)In
				generalOf the amount appropriated under each of parts A, B, C,
				and D for each fiscal year, the Secretary shall use the greater of $20,000,000
				or an amount equal to 3 percent of such amount appropriated under each such
				part, but not to exceed $25,000,000, to administer special projects of national
				significance to—
									(1)quickly respond to
				emerging needs of individuals receiving assistance under this title; and
									(2)to fund special programs
				to develop a standard electronic client information data system to improve the
				ability of grantees under this title to report client-level data to the
				Secretary.
									(b)GrantsThe
				Secretary shall award grants under subsection (a) to entities eligible for
				funding under parts A, B, C, and D based on—
									(1)(A)whether the funding
				will promote obtaining client level data as it relates to the creation of a
				severity of need index under section 2618(a)(2)(E)(iii), including funds to
				facilitate the purchase and enhance the utilization of qualified health
				information technology systems;
										(B)demonstrated ability to
				create and maintain a qualified health information technology system;
										(C)the potential
				replicability of the proposed activity in other similar localities or
				nationally;
										(D)the demonstrated
				reliability of the proposed qualified health information technology system
				across a variety of providers, geographic regions, and clients; and
										(E)the demonstrated ability
				to maintain a safe and secure qualified health information system; or
										(2)newly emerging needs of
				individuals receiving assistance under this title.
										(c)CoordinationThe
				Secretary may not make a grant under this section unless the applicant submits
				evidence that the proposed program is consistent with the statewide coordinated
				statement of need, and the applicant agrees to participate in the ongoing
				revision process of such statement of need.
								(d)Privacy
				protectionThe Secretary may not make a grant under this section
				for the development of a qualified health information technology system unless
				the applicant provides assurances to the Secretary that the system will comply
				with the privacy regulations promulgated under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996.
								(e)ReplicationThe
				Secretary shall make information concerning successful models or programs
				developed under this part available to grantees under this title for the
				purpose of coordination, replication, and integration. To facilitate efforts
				under this subsection, the Secretary may provide for peer-based technical
				assistance from grantees funded under this
				part.
								.
			602.AIDS education and
			 training centersSection
			 2692(a)(2) of the Public Health Service Act (42 U.S.C. 300ff–92(a)(2)) is
			 amended—
				(1)in subparagraph (A)—
					(A)by inserting and Native
			 Americans after minority individuals; and
					(B)by
			 striking and at the end;
					(2)in subparagraph (B), by
			 striking the period and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(C)train or
				result in the training of health professionals and allied health professionals
				to provide treatment for hepatitis B or C co-infected
				individuals.
						.
				603.Codification of
			 minority aids initiative under ryan white comprehensive aids resources
			 emergency Act of 1990Part F
			 of title XXVI of the Public Health Service
			 Act (42 U.S.C. 300ff–101 et seq.) is amended by adding at the end
			 the following:
				
					IIMinority AIDS
				Initiative
						2693.Minority aids
				initiative
							(a)In
				GeneralThere is authorized to be appropriated for the purpose of
				carrying out activities under this section to evaluate and address the
				disproportionate impact of HIV disease and disparities in access, treatment,
				care, and outcome on racial and ethnic minorities, including African Americans,
				Alaska Natives, Latinos, American Indians, Asian Americans, Native Hawaiians,
				and Pacific Islanders, $131,200,000 for fiscal year 2007, $135,100,000 for
				fiscal year 2008, $139,100,000 for fiscal year 2009, $143,200,000 for fiscal
				year 2010, and $147,500,000 for fiscal year 2010.
							(b)Certain
				Activities
								(1)In
				generalIn carrying out the purpose described in subsection (a),
				the Secretary shall provide for—
									(A)emergency
				assistance under part A;
									(B)comprehensive care under
				part B;
									(C)early
				intervention services under part C;
									(D)services
				through demonstration projects for HIV-related care; and
									(E)activities through
				education and training centers under section 2692.
									(2)Allocations among
				activitiesActivities under paragraph (1) shall be carried out by
				the Secretary in accordance with the following:
									(A)Of the
				amount appropriated for each fiscal year under subsection (a), $43,800,000 for
				fiscal year 2007, $45,400,000 for fiscal year 2008, $47,100,000 for fiscal year
				2009, $48,800,000 for fiscal year 2010, and $50,700,000 for fiscal year 2010,
				shall be used for competitive, supplemental grants to improve HIV-related
				health outcomes to reduce existing racial and ethnic health disparities.
									(B)Of the
				amount appropriated for each fiscal year under subsection (a), $7,000,000 for
				fiscal year 2007, $7,300,000 for fiscal year 2008, $7,500,000 for fiscal year
				2009, $7,800,000 for fiscal year 2010, and $8,100,000 for fiscal year 2010,
				shall be used for competitive, supplemental support educational and outreach
				services to increase the number of eligible racial and ethnic minorities who
				have access to treatment through the program under section 2616 for
				therapeutics.
									(C)Of the
				amount appropriated for each fiscal year under subsection (a), $53,400,000 for
				fiscal year 2007, $55,400,000 for fiscal year 2008, $57,400,000 for fiscal year
				2009, $59,500,000 for fiscal year 2010, and $61,800,000 for fiscal year 2010,
				shall be used for planning grants, capacity-building grants, and services
				grants to health care providers who have a history of providing culturally and
				linguistically appropriate care and services to racial and ethnic
				minorities.
									(D)Of the
				amount appropriated for each fiscal year under subsection (a), $18,500,000 for
				each of fiscal years 2007 through 2011 shall be used for sustaining and
				expanding efforts to deliver comprehensive, culturally and linguistically
				appropriate research-based intervention and care services for HIV disease to
				racial and ethnic minority women, infants, children, and youth.
									(E)Of the
				amount appropriated for each fiscal year under subsection (a), $8,500,000 for
				each of fiscal years 2007 through 2011 shall be used for increasing the
				training capacity of centers to expand the number of community-based racial and
				ethnic minority health care professionals with treatment expertise and
				knowledge about the most appropriate standards of HIV disease-related
				treatments and medical care for adults, adolescents, and children with HIV
				disease.
									(e)Consistency With Prior
				ProgramWith respect to the purpose described in subsection (a),
				the Secretary shall carry out this section consistent with the activities
				carried out under this title by the Secretary pursuant to the Departments of
				Labor, Health and Human Services, and Education, and Related Agencies
				Appropriations Act, 2002 (Public Law
				107–116).
							.
			604.Authorization of
			 appropriationsSection 2692(c)
			 of the Public Health Service Act (42 U.S.C. 300ff–92(c)) is amended to read as
			 follows:
				
					(c)Authorization of
				appropriations
						(1)Schools;
				centersFor the purpose of awarding grants under subsection (a),
				there and authorized to be appropriated $34,700,000 for each of fiscal years
				2007 through 2011.
						(2)Dental
				schoolsFor the purpose of awarding grants under paragraphs (2)
				and (3) of subsection (b), there are authorized to be appropriated $13,000,000
				for each of fiscal years 2007 through
				2011.
						.
			VIIMiscellaneous
			 provisions
			701.Hepatitis
				(a)Provision of certain
			 counseling servicesSection 2662 of the Public Health Service Act
			 (42 U.S.C. 300ff–62) is amended—
					(1)in subsection (a)—
						(A)in
			 paragraph (1), by inserting , hepatitis B, and hepatitis C
			 before the semicolon;
						(B)in
			 paragraph (2), by inserting and testing for hepatitis B and hepatitis
			 C before the semicolon;
						(C)in
			 paragraph (6), by striking and at the end;
						(D)in
			 paragraph (7), by striking the period and inserting ; and;
			 and
						(E)by
			 adding at the end the following:
							
								(8)if diagnosed with chronic
				hepatitis B or hepatitis C co-infection, the potential of developing
				hepatitis-related liver disease and its impact on
				HIV/AIDS.
								;
				and
						(2)in subsection
			 (c)(3)(C)(i), by inserting , hepatitis B, or hepatitis B after
			 exposed to HIV each place that such appears.
					(b)Use of
			 amountsSection 2667 of the Public Health Service Act (42 U.S.C.
			 300ff–67) is amended—
					(1)in
			 paragraph (2), by striking and at the end;
					(2)in
			 paragraph (3), by striking the period and inserting ; and;
			 and
					(3)by
			 adding at the end the following:
						
							(4)shall provide information
				on the transmission and prevention of hepatitis A, B, and C and the location of
				entities that provide hepatitis A and B vaccinations to individuals with
				HIV.
							.
					702.Technical
			 provisionsTitle XXVI of the
			 Public Health Service Act (42 U.S.C. 300ff et seq.) is amended by striking
			 HIV disease each place that such appears and inserting
			 HIV/AIDS.
			703.RepealSection 2677 of the Public Health Service
			 Act (42 U.S.C. 300ff–77) is repealed.
			
	
		August 3, 2006
		Reported with an amendment
	
